Exhibit 10.2

 

OFFICE LEASE

 

5460 BAYFRONT PLAZA,

SANTA CLARA, CALIFORNIA

 

3COM CORPORATION

 

and

 

MAGMA DESIGN AUTOMATION, INC.



--------------------------------------------------------------------------------

5460 BAYFRONT PLAZA OFFICE LEASE

  1

ARTICLE 1 PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

3

ARTICLE 2 LEASE TERM

 

4

ARTICLE 3 BASE RENT; ABATED BASE RENT

 

5

ARTICLE 4 ADDITIONAL RENT

 

5

ARTICLE 5 USE OF PREMISES

 

9

ARTICLE 6 SERVICES AND UTILITIES

 

10

ARTICLE 7 REPAIRS

 

11

ARTICLE 8 ADDITIONS AND ALTERATIONS

 

11

ARTICLE 9 COVENANT AGAINST LIENS

 

13

ARTICLE 10 INSURANCE

 

13

ARTICLE 11 DAMAGE AND DESTRUCTION

 

16

ARTICLE 12 NON-WAIVER

 

17

ARTICLE 13 CONDEMNATION

 

18

ARTICLE 14 ASSIGNMENT AND SUBLETTING

 

18

ARTICLE 15 SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

 

21

ARTICLE 16 HOLDING OVER

 

22

ARTICLE 17 ESTOPPEL CERTIFICATES

 

22

ARTICLE 18 SUBORDINATION

 

22

ARTICLE 19 DEFAULTS: REMEDIES

 

23

ARTICLE 20 COVENANT OF QUIET ENJOYMENT

 

25

ARTICLE 21 SECURITY DEPOSIT

 

25

ARTICLE 22 TELECOMMUNICATIONS EQUIPMENT

 

26

ARTICLE 23 SIGNS

 

27

ARTICLE 24 COMPLIANCE WITH LAW

 

28

 

i



--------------------------------------------------------------------------------

INDEX

(continued)

 

    Page


--------------------------------------------------------------------------------

ARTICLE 25 LATE CHARGES

  29

ARTICLE 26 LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT

  29

ARTICLE 27 ENTRY BY LANDLORD

  30

ARTICLE 28 TENANT PARKING

  30

ARTICLE 29 RIGHT TO USE PERSONAL PROPERTY

  31

ARTICLE 30 MISCELLANEOUS PROVISIONS

  31

 

ii



--------------------------------------------------------------------------------

5460 BAYFRONT PLAZA

SANTA CLARA, CALIFORNIA

 

OFFICE LEASE

 

This Office Lease (the “Lease”), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the “Summary”), below, is made by and
between 3Com Corporation, a California corporation (“Landlord”) and Magma Design
Automation, Inc., a Delaware corporation (“Tenant”).

 

SUMMARY OF BASIC LEASE INFORMATION

 

TERMS OF LEASE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1. Effective Date:

   June 19, 2003

2. Premises

    

    2.1 Building:

   That certain four (4)-story building located at 5460 Bayfront Plaza, Santa
Clara, California containing approximately one hundred twenty nine thousand
seven hundred thirty four (129,734) square feet of space, and commonly referred
to in the Project as “Building 6.”

    2.2 Premises:

   The entire Building consisting of approximately 129,734 square feet of space
(“the Premises”).

    2.3 Project:

   The Building is part of that certain building complex (the “Project”)
consisting of six (6) buildings comprising approximately 876,359 square feet of
space and other improvements as set forth in Section 1.2 below.

3. Lease Term (Article 2):

    

    3.1 Length of Lease Term:

   Seven (7) years, subject to extension under Section 2.2 for one (1) Extended
Term of five (5) years.

    3.2 Lease Commencement Date:

   August 1, 2003

    3.3 Lease Expiration Date:

   July 31, 2010, subject to extension under Section 2.2 for one (1) Extended
Term of five (5) years.

4. Base Rent (Article 3):

    

 

Months

--------------------------------------------------------------------------------

  

Monthly Installment
of Base Rent

--------------------------------------------------------------------------------

1 through 8

   $           0.00

9 through 18

   $110,000.00

19 through 24

   $129,950.00

25 through 36

   $150,491.44

37 through 48

   $154,383.46

49 through 60

   $158,275.48

61 through 72

   $162,167.50

73 through 84

   $166,059.52

 

1



--------------------------------------------------------------------------------

5. Tenant’s Share
(Article 4):

   14.80%.

6. Permitted Use
(Article 5):

   Tenant shall use the Premises for general office, including research and
development, sales, training and electronics labs and any other non-industrial,
non-retail uses permitted under Applicable Laws (as defined in Article 24).

7. Security Deposit
(Article 21):

   Upon the execution hereof, Tenant shall deliver to Landlord a Security
Deposit in the amount of One Hundred Fifty Thousand Dollars ($150,000) in the
form of a letter of credit, as more particularly set forth in Section 21.2.

8. Parking Ratio
(Article 28):

   Approximately three and three tenths (3.3) unreserved parking spaces for
every 1,000 square feet of the Premises.

9. Address of Tenant
(Section 30.16):

   See Section 30.16 of the Lease.

10. Address of Landlord
(Section 30.16):

   See Section 30.16 of the Lease.

11. Broker(s)
(Section 30.22):

   Landlord – Cushman & Wakefield of California, Inc. Tenant – Insignia/ESG,
Inc.

12. Tenant Improvements

   See Tenant Work Letter attached as Exhibit B.

 

2



--------------------------------------------------------------------------------

ARTICLE 1 - PREMISES, BUILDING, PROJECT, AND COMMON AREAS

 

1.1 The Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises set forth in Section 2.2 of the Summary. The Premises
consist of the entire building set forth in Section 2.1 of the Summary (the
“Building”), in the location as shown on Exhibit A, attached hereto. The parties
hereto agree that the lease of the Premises is upon and subject to the terms,
covenants and conditions (the “TCCs”) herein set forth, and Landlord and Tenant
covenant as a material part of the consideration for this Lease to keep and
perform each and all of such terms, covenants and conditions by it to be kept
and performed and that this Lease is made upon the condition of such
performance. Tenant agrees that Landlord shall not be obligated to provide or
pay for any improvement work or services related to the improvement of the
Premises. Landlord shall deliver possession of the Premises to Tenant within
three (3) business days after the Effective Date and Tenant shall accept the
Premises in their “AS IS” condition. Notwithstanding the foregoing, Landlord
represents and warrants to Tenant that, to the best of its knowledge, the
Building’s electrical, plumbing, heating and ventilation systems are in good
working condition and repair as of the Effective Date, and Tenant shall have a
period of forty five (45) days after the Effective Date to deliver a “punch
list” of any such items which are not in good working order. If Tenant timely
delivers a punch list to Landlord, Landlord shall promptly repair such
components of the Premises at its sole expense. Except as expressly set forth in
the preceding sentence, Tenant agrees that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Premises or
with respect to the present or future suitability of the Premises for the
conduct of Tenant’s business or the uses proposed by Tenant. Tenant hereby
accepts the Premises and the Project in their existing condition, subject to all
Applicable Laws governing and regulating the use of the Premises, and any
covenants or restrictions of record, and accepts this Lease subject to all of
the foregoing and to all matters disclosed in this Lease.

 

1.2 The Building and The Project. The Building is part of a complex of buildings
consisting of six (6) buildings and other improvements. The term “Project,” as
used in this Lease, shall mean (i) the Building (as defined in Section 1.3
below), (ii) the land (which is improved with landscaping, parking areas and
other improvements) upon which the Building and the Common Areas are located as
shown on the Project Site Plan, and (iii) all other buildings and improvements
located adjacent to the Building and the land upon which such adjacent buildings
are located.

 

1.3 Common Areas. Tenant shall have the non-exclusive right to use in common
with Landlord and other tenants in the Project, subject to the rules and
regulations attached hereto as Exhibit C attached hereto, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Project (such areas, together with such
other portions of the Project designated by Landlord, in its discretion, include
without limitation the exterior parking areas, drive lanes, sidewalks and
passageways, landscaping, and certain common amenities such as the Fitness
Center defined in Section 1.4, which areas are collectively referred to herein
as the “Common Areas”). Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas, including, without limitation, the right to (a) make
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas and walkways; (b) to close temporarily any of the
Common Areas for maintenance purposes so long as reasonable access to the
Premises remains available; and (c) to do and perform such other acts and make
such other changes in, to or with respect to the Project and Common Areas as
Landlord may deem to be appropriate; provided, however, that Landlord’s exercise
of such rights shall not materially, adversely interfere with Tenant’s use and
occupancy of the Premises.

 

 

1.4 Fitness Center. Tenant’s employees shall be entitled to use the fitness
center (“Fitness Center”) located in the Project provided Tenant’s employees
must pay all charges customarily charged

 

3



--------------------------------------------------------------------------------

by Landlord from time to time for the use of the Fitness Center. Landlord shall
have the right to require that Tenant’s employees sign customary waivers of
claims and comply with all safety and other procedures applicable to use of the
fitness center. In addition, as part of Operating Expenses (as defined in
Article 4. below), Tenant shall pay Landlord Additional Rent for the Fitness
Center at the monthly rate of $1.00 per square foot, plus increases of $0.03 per
square foot per Lease Year, at all times during the Lease Term (the “Fitness
Center Cost”), and all expenses incurred by Landlord in operating the Fitness
Center shall be included in Operating Expenses (as defined in Section 4.2.3.
below). The Fitness Center and foyer is approximately twelve thousand five
hundred square feet (12,500) and Tenant’s Share for the purposes of determining
the Fitness Center Cost is one thousand eight hundred fifty square feet (1,850).

 

1.5 Right of First Offer. Landlord hereby grants to the Tenant named in this
Lease (including any “Acquirer”, as that term is defined in Section 14.8 below)
a one-time right of first offer to lease one or more of Buildings 1, 2 and/or 3
of the Project (each building individually or collectively, the “First Offer
Space”). The First Offer Space shall mean all (but not less than all) of each of
Building 1, Building 2 and Building 3. If at any time during the Lease Term
Landlord intends to offer some or all of the First Offer Space for lease to
third parties, and provided Tenant is not then in default of any of its
obligations under this Lease, Landlord shall first give written notice to Tenant
of the rental rate, term (including any extension options), the identity of
which Building(s) is(are) being offered to Tenant, and other material terms upon
which Landlord is willing to lease the First Offer Space to Tenant. Landlord’s
notice shall constitute an offer to lease the First Offer Space to Tenant on the
terms and conditions contained in said notice. Tenant shall have ten (10) days
after receipt of Landlord’s notice in which to accept such offer by providing
written notice to Landlord in which Tenant shall agree to lease such First Offer
Space from Landlord at the rental rate and upon the other terms and conditions
contained in said notice. If Tenant accepts such offer within the ten (10) days,
Tenant shall, within five (5) days after receipt thereof, execute and return to
Landlord a new lease (or, if Landlord deems it appropriate, an amendment to this
Lease) prepared by Landlord on the standard form of lease then used by Landlord,
which lease incorporates the material terms and conditions set forth in said
notice. Promptly after Tenant executes and delivers the same to Landlord,
Landlord shall execute said lease and thereafter the lease shall be deemed
effective. The Right of First Offer is a one-time right, and if Tenant fails to
accept Landlord’s offer to lease within the ten (10) days, or thereafter fails
to timely execute the Lease, then all of the rights of Tenant to lease the First
Offer Space designated in Landlord’s notice at that time and for all times in
the future under this paragraph shall terminate with respect to such First Offer
Space (but not with respect to any First Offer Space not previously offered to
Tenant pursuant to this Section 1.5), and Landlord shall have no further
obligation under this paragraph to notify Tenant of any other proposed lease of
said First Offer Space; provided, however, that if, within ninety (90) days
after Landlord’s notice to Tenant, Landlord offers to lease such First Offer
Space to any third party for less than seventy five percent (75%) of the base
rent offered to Tenant for such First Offer Space, then Landlord shall submit an
additional written offer to Tenant with respect only to such First Offer Space
and Tenant shall be afforded the opportunity to lease such space as provided in
this Section 1.5. Once Tenant’s rights under this Section 1.5 have expired with
respect to any First Offer Space, Landlord shall thereafter have the
unconditional right to lease such First Offer Space to third parties, or to
accept offers from third parties to lease said First Offer Space on any terms
and without further obligation to Tenant. Unless expressly approved in a written
consent of Landlord to any assignment of sublease under Article 14, below, the
right of first offer under this Section 1.5 is granted for Tenant’s (and any
Acquirer’s) personal benefit and may not be assigned or transferred.

 

ARTICLE 2 - LEASE TERM

 

2.1 Lease Term. The TCCs of this Lease shall be effective as of the date set
forth in Section 1 of the Summary (the “Effective Date”). The term of this Lease
(the “Lease Term”) is set forth in Section 3.1 of the Summary and shall commence
on the date set forth in Section 3.2 of the Summary

 

4



--------------------------------------------------------------------------------

(the “Lease Commencement Date”), and shall terminate on the date set forth in
Section 3.3 of the Summary (the “Lease Expiration Date”) unless this Lease is
sooner terminated as hereinafter provided or unless the Lease Term is extended
pursuant to Section 30.33. below (and in the event of any exercise of Tenant’s
option thereunder, such Extended Term shall be deemed included within the “Lease
Term”). For purposes of this Lease, the term “Lease Year” shall mean each
consecutive twelve (12) month period during the Lease Term occurring after the
Lease Commencement Date; provided, however, that the first Lease Year shall also
include any partial month after the Lease Commencement Date. At any time during
the Lease Term, Landlord may deliver to Tenant a written notice to confirm such
dates, which Tenant, if accurate, shall execute and return to Landlord within
five (5) days of receipt thereof.

 

2.2 Option to Extend. Provided Tenant has not been in default under this Lease
beyond any applicable notice and cure period at the time it exercises the option
or at commencement of the Extended Term, Tenant shall have the right and option
to extend this lease (“Option to Extend”) for one (1) additional option period
of five (5) years (the “Extended Term”) upon the same terms and conditions
herein set forth except that the Base Rent shall be adjusted to “Fair Market
Value” as defined in and determined in accordance with the terms and conditions
of Exhibit E, attached hereto, as of the commencement of the Extended Term,
subject to increases of three percent (3%) for each subsequent Lease Year during
the Extended Term. To exercise the Option to Extend, Tenant must give Landlord
notice in writing sent so as to be received at least twelve (12) months but not
more than eighteen (18) months prior to the expiration of the initial Lease
Term. At Landlord’s election, Tenant’s exercise of its Option to Extend shall be
void and of no effect if Tenant is in default under this Lease beyond any
applicable notice and cure period on the date it exercises its Option(s) to
Extend or on the expiration of the initial Lease Term. Notwithstanding anything
to the contrary, in no event shall Tenant be entitled to exercise an Option to
Extend if Tenant has assigned the Lease to a Transferee other than pursuant to
Section 14.8. below, or if at the time of Tenant’s exercise the Premises are
subject to subleases totaling more than fifty percent (50%) of the square feet
of the Premises (other than subleases pursuant to Section 14.8. below).

 

ARTICLE 3 - BASE RENT; ABATED BASE RENT

 

Tenant shall pay, without prior notice or demand, to Landlord or Landlord’s
agent at the management office of the Project, or, at Landlord’s option, at such
other place as Landlord may from time to time designate in writing, in currency
of the United States of America, base rent (“Base Rent”) in monthly installments
as set forth in Section 4 of the Summary, in advance on or before the first day
of each and every calendar month during the Lease Term, without any setoff or
deduction whatsoever. The Base Rent for the first full month of the Lease Term
which occurs after the expiration of the Free Rent Period (as defined below)
shall be paid at the time of Tenant’s execution of this Lease and credited to
such calendar month after the expiration of the Free Rent Period. Base Rent for
any partial month shall accrue on a daily basis for the period from the date
such payment is due to the end of such calendar month or to the end of the Lease
Term at a rate per day which is equal to 1/365 of the applicable annual Base
Rent and all other payments or adjustments required to be made under the TCCs of
this Lease that require proration on a time basis shall be prorated on the same
basis. Notwithstanding the foregoing, Tenant shall not be responsible for the
payment of Base Rent for months one (1) through eight (8) of the Lease Term
(“Free Rent Period”); provided, however, Tenant shall be responsible for the
performance and observance of all other terms and conditions of this Lease
during the Free Rent Period, including payment of all Additional Rent as
provided in Article 4.

 

ARTICLE 4 - ADDITIONAL RENT

 

4.1 General Terms. In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay “Tenant’s Share” of the annual “Direct Expenses,”
as those terms are defined in this

 

5



--------------------------------------------------------------------------------

Article 4, together with the Fitness Center Cost. Such payments, together with
any and all other amounts payable by Tenant to Landlord pursuant to the TCCs of
this Lease, are hereinafter collectively referred to as “Additional Rent,” and
the Base Rent and the Additional Rent are herein collectively referred to as
“Rent.” All amounts due under this Article 4 as Additional Rent shall be payable
for the same periods and in the same manner as the Base Rent. Without limitation
on other obligations of Tenant which survive the expiration of the Lease Term,
the obligations of Tenant to pay the Additional Rent provided for in this
Article 4 shall survive the expiration of the Lease Term.

 

4.2 Definitions of Key Terms Relating to Additional Rent. As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

 

4.2.1 “Direct Expenses” means “Operating Expenses” and “Tax Expenses”.

 

4.2.2 “Expense Year” shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant’s Share of Direct Expenses
shall be equitably adjusted for any affected Expense Year.

 

4.2.3 “Operating Expenses” shall mean, except as otherwise provided in this
Section 4.2.4 or otherwise in this Lease, all expenses, costs and amounts of
every kind and nature which Landlord pays or accrues during any Expense Year
because of or in connection with the ownership, management, maintenance,
security, repair, replacement, restoration or operation of the Project, or any
portion thereof, subject to the allocation thereof as set forth in Section 4.3,
below. Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following: (i) the cost of
supplying all utilities, the cost of operating, repairing, maintaining, and
renovating the utility, telephone, mechanical, sanitary, storm drainage, and
elevator systems, the cost of maintenance and service contracts in connection
therewith and payments under any equipment rental agreements; (ii) the cost of
all insurance carried by Landlord in connection with the Project; (iii) the cost
of landscaping, relamping, and all supplies, tools, equipment and materials used
in the operation, repair and maintenance of the exterior of the Project; (iv)
costs incurred in connection with the parking areas servicing the Project; (v)
fees and other costs, including management fees (not to exceed three percent
(3%) of gross receipts), consulting fees, legal fees and accounting fees, of all
contractors and consultants in connection with the management, operation,
maintenance and repair of the Project; (vi) wages, salaries and other
compensation and benefits, including taxes levied thereon, of all persons
directly engaged in the operation, maintenance and security of the Project;
(vii) excepting the items provided at Landlord’s sole cost under Section 7.1,
any costs incurred by Landlord in the operation, repair, and maintenance of all
systems and equipment and components thereof of the Building; (viii) repairs or
replacements and other costs incurred in connection with the Project that are
capital in nature under generally accepted accounting principles; provided,
however, that any such capital expense shall be amortized over its useful life
as reasonably determined by Landlord; (ix) costs, fees, charges or assessments
imposed by, or resulting from any mandate imposed on Landlord by, any federal,
state or local government for fire and police protection, trash removal,
community services, or other services which do not constitute “Tax Expenses” as
that term is defined in Section 4.2.4, below; and (x) payments under any
easement, license, operating agreement, declaration, restrictive covenant, or
instrument pertaining to the sharing of costs by the Project.

 

Notwithstanding anything in this Section 4.2.4 to the contrary, for purposes of
this Lease, Operating Expenses shall not, however, include the following: (1)
marketing costs, costs of leasing commissions, renovations, attorneys’ fees and
other costs and expenses incurred in connection with negotiations or disputes
with present or prospective tenants or other occupants of the Project; (2) any

 

6



--------------------------------------------------------------------------------

expense resulting from the gross negligence of Landlord, its agents, contractors
or employees; (3) interest, principal, points and fees on debts or amortization
on any mortgage or mortgages or any other debt instrument encumbering the
Building or the Project; (4) the original costs of constructing the Building and
the Project; (5) expenses to the extent Landlord will be reimbursed by another
source (not including Direct Expense reimbursements by tenants), including
without limitation replacement of any items covered by warranties; (6) costs
incurred to benefit (or resulting from) a specific tenant or items and services
selectively supplied to any tenant other than Tenant (e.g., excess utilities);
(7) expenses for the defense of Landlord’s title to the Project; (8) expenses at
Landlord’s sole cost under Section 7.1; (9) charitable or political
contributions; (10) expenses incurred to comply with governmental regulations
(including without limitation all Environmental Laws (as defined in Section
28.29) and the Americans with Disabilities Act), court order, decree or judgment
in effect prior to the Effective Date, except to the extent any noncompliance
results from Tenant’s use and occupancy of the Premises; (11) any expenses
incurred in repair, restoration or other work necessitated by fire or other
casualty (except to the extent Tenant is required to pay such expenses as part
of Article 11 hereunder; and (12) costs to maintain Landlord’s existence as a
corporation or other legal entity.

 

4.2.4 “Tax Expenses” means all real property taxes and general, special and
district assessments and other governmental impositions, fees, levies and
charges of whatever kind, nature or origin, imposed on, or by reason of the
ownership or use of, the Project, including: governmental charges, fees or
assessments for transit or traffic mitigation (including area-wide traffic
improvement assessments and transportation system management fees), housing,
police, fire or other governmental service or purported benefits to the Project,
including assessments, taxes, fees, levies and charges imposed by governmental
agencies for such purposes as street, sidewalk, road, utility construction and
maintenance, refuse removal and for other governmental services; personal
property taxes assessed on the personal property of Landlord used in the
operation of the Project; service payments in lieu of taxes; any tax, fee or
excise on the use or occupancy of any part of the Project, or on rent for the
Project or for space in the Project; and any other fees, taxes or assessments of
any kind or nature whatsoever levied or assessed in addition to, in lieu of or
in substitution for existing or additional real or personal property taxes on
the Project or the personal property described above; any increases in the
foregoing caused by changes in assessed valuation, tax rate or other factors or
circumstances; and the reasonable cost of contesting by appropriate proceedings
the amount or validity of any taxes, assessments or charges described above,
provided that such costs shall be allocated to operating costs for the Project
during the year so contested; but excluding income taxes measured by the net
income of Landlord or the owner of any interest in the Building or the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary transfer taxes imposed in connection with recording a
deed transferring an interest in the Project or any portion thereof or interest
therein. Notwithstanding the foregoing, to the extent any increase in Tax
Expenses results from a reassessment arising from the Landlord’s first sale of
all or any portion of the Project, such increase shall be limited to cumulative
annual increases of twenty-five percent (25%) over the tax rates applicable to
the Project for the tax year commencing July 1, 2003 and ending June 30, 2004
(as increased during the Lease Term to the extent permitted under California law
absent any change in ownership). For example, if (i) the Tenant’s Share of Tax
Expenses is $100 based on the 2003-2004 tax rates, (ii) such Tax Expense has
been increased by the maximum 2% after June 30, 2004, and (iii) the first sale
of all or a portion of the Project in late 2004 results in an increase of
Tenant’s Share of Tax Expenses to $200, then the increase in Tenant’s Share of
Tax Expenses for such Expense Year shall be limited to $102 x 125%, or $127.50,
then subsequently increased by 25% for the next Expense Year to $159.38, and so
on until Tenant’s Tax Expense increase equals Tenant’s Share of Tax Expenses
otherwise payable hereunder. Taxes paid directly by Tenant under Section 4.5,
below, shall be excluded from Tax Expenses.

 

4.2.5 “Tenant’s Share” for the Premises shall mean the percentage set forth in
Section 6 of the Summary.

 

7



--------------------------------------------------------------------------------

4.3 Allocation of Direct Expenses. The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e. the Direct Expenses) will be shared between
the tenants and occupants of the Building and the tenants and occupants of the
other buildings in the Project. Accordingly, as set forth in Section 4.2 above,
Direct Expenses shall be determined for the Project as a whole, and Tenant shall
be responsible for paying Tenant’s Share of the Direct Expenses.

 

4.4 Calculation and Payment of Additional Rent.

 

4.4.1 Statement of Estimated Direct Expenses. Within 120 days after the
beginning of each Expense Year, Landlord will provide Tenant with a written
expense estimate statement (the “Estimate Statement”) which shall set forth
Landlord’s reasonable estimate of the total amount of Direct Expenses for the
then-current Expense Year and the estimated monthly amount of Tenant’s Share of
Direct Expenses for such Expense Year. Tenant shall pay the monthly amount
stated in the Estimate Statement as Additional Rent at the same times and in the
same manner as Base Rent is payable under Article 3. Landlord will use
commercially reasonable efforts to provide a revised Estimate Statement after
each Expense Year, to be delivered with the Statement provided in Section 4.4.2,
below. The failure of Landlord to furnish an Estimate Statement for any Expense
Year shall not preclude Landlord from enforcing its rights to collect any Direct
Expenses under this Article 4, nor shall Landlord be prohibited from revising
any Estimate Statement theretofore delivered to the extent necessary. Until a
new Estimate Statement is furnished (which Landlord shall have the right to
deliver to Tenant at any time), Tenant shall continue to pay monthly, with the
monthly Base Rent installments, the monthly amount of the Estimated Direct
Expenses in Landlord’s most recent Estimate Statement.

 

4.4.2 Statement of Actual Direct Expenses and Payment by Tenant. Landlord shall
use reasonable efforts to provide Tenant, within 120 days following the end of
each Expense Year, with a statement (the “Statement”) showing the actual Direct
Expenses for such Expense Year and comparing the actual Tenant’s Share of Direct
Expenses incurred or accrued for such preceding Expense Year to Tenant’s
estimated payments made pursuant to Section 4.4.1. If there has been any
underpayment by Tenant, Tenant shall pay such underpayment within fifteen (15)
days after receipt of the Statement, and if there has been any overpayment by
Tenant, Landlord shall pay such overpaid amount to Tenant at the time the
Statement is delivered or provide an appropriate credit against future Direct
Expenses (but only if Landlord requests such credit in writing). Tenant shall
also be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill (a “Supplemental Statement”) for such
amounts within one (1) year following Landlord’s receipt of the bill therefor).
The failure of Landlord to timely furnish the Statement for any Expense Year
shall not prejudice Landlord or Tenant from enforcing its rights under this
Article 4. If Tenant provides a written request to Landlord within thirty (30)
days after receipt of the Statement, Tenant may, at its expense during business
hours, review Landlord’s books and records concerning Direct Expenses and shall
promptly thereafter provide its written analysis of Direct Expenses to Landlord.
Tenant may engage a certified public accountant to audit Landlord’s records, but
shall not engage any auditor whose compensation is based on the scope or value
of any discrepancies claimed by the auditor. If Tenant’s review discloses any
overpayment by Tenant, Landlord shall refund such amounts within fifteen (15)
days after receipt of Tenant’s calculations, absent a bona fide dispute by
Landlord; if Tenant’s review discloses any underpayment by Tenant, Tenant shall
pay such amounts at the time it provides its calculations to Landlord. Any
dispute between Landlord and Tenant concerning any item of Direct Expenses shall
not relieve Tenant of liability for or delay payment of all other Direct
Expenses. The provisions of this Section 4.4.1 shall survive the expiration or
earlier termination of the Lease Term.

 

8



--------------------------------------------------------------------------------

4.5 Taxes and Other Charges for Which Tenant Is Directly Responsible.

 

4.5.1 Tenant shall be liable for and shall pay before delinquency taxes levied
against Tenant’s equipment, furniture, fixtures and any other personal property
of any sublessee, assignee or invitee located in or about the Premises. If any
such taxes on Tenant’s equipment, furniture, fixtures and any other personal
property are levied against Landlord or Landlord’s property or if the assessed
value of Landlord’s property is increased by the inclusion therein of a value
placed upon such equipment, furniture, fixtures or any other personal property
and if Landlord pays any properly assessed taxes based upon such increased
assessment, which Landlord shall have the right to do upon fifteen (15) days
prior written notice to Tenant, including reasonably satisfactory backup
documentation evidencing such expenses, Tenant shall repay to Landlord the taxes
so levied against Landlord or the proportion of such taxes resulting from such
increase in the assessment, as the case may be, within fifteen (15) days after
Landlord’s written notice of such taxes.

 

4.5.2 If any Alterations in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which tenant improvements conforming to
Landlord’s standard tenant improvements in other space in the Building leased to
or offered to lease to other tenants, which improvements are substantially
similar to those in the Premises as of the Lease Commencement Date (the
“Building Standard”), are assessed, then the Tax Expenses levied against
Landlord or the property by reason of such excess assessed valuation shall be
deemed to be taxes levied against personal property of Tenant and shall be
governed by the provisions of Section 4.5.1, above.

 

ARTICLE 5

 

USE OF PREMISES

 

5.1 Permitted Use. Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole discretion.

 

5.2 Prohibited Uses. The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail uses; or (vi)
commercial broadcast radio or television stations. Tenant shall not allow
occupancy density of use of the Premises which is greater than the density
permitted under Applicable Laws (as defined in Article 24 below). Tenant further
covenants and agrees that Tenant shall not use, or suffer or permit any person
or persons to use, the Premises or any part thereof for any use or purpose
contrary to the provisions of the Rules and Regulations set forth in Exhibit C,
attached hereto, and any reasonable modifications thereto provided to Tenant in
writing by Landlord, or in violation of the laws of the United States of
America, the State of California, or the ordinances, regulations or requirements
of the local municipal or county governing body or other lawful authorities
having jurisdiction over the Project) including, without limitation, any such
laws, ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by Applicable Laws now or hereafter in
effect. Tenant shall not do or permit anything to be done in or about the
Premises which will in any material way interfere with the rights of other
tenants or occupants of the Building, or use or allow the Premises to be used
for any unlawful purpose, nor shall Tenant cause, maintain or permit any
nuisance in, on or about the Premises. Tenant shall comply with all recorded
covenants, conditions, and restrictions now or hereafter affecting the Project.

 

9



--------------------------------------------------------------------------------

5.3 CC&Rs. Tenant shall comply with all recorded covenants, conditions, and
restrictions ( “CC&Rs”) currently affecting the Project. Additionally, Tenant
acknowledges that the Project may be subject to future CC&Rs which Landlord, in
Landlord’s reasonable discretion, deems reasonably necessary, and Tenant agrees
that this Lease shall be subject and subordinate to such CC&Rs. Landlord shall
have the right to require Tenant to execute and acknowledge, within fifteen (15)
business days of a request by Landlord, a “Recognition of Covenants, Conditions,
and Restriction,” agreeing to and acknowledging the CC&Rs, provided such CC&Rs
do not materially adversely affect Tenant’s use or occupancy of the Premises.

 

ARTICLE 6 - SERVICES AND UTILITIES

 

6.1 Services Provided By Landlord. Landlord shall maintain the Building
Structure, the Common Areas and the Project, provide ingress and egress to the
Building, and shall maintain the Building Structure in a condition and repair
consistent with that of Comparable Buildings (as defined below). As used in this
Lease, the term “Comparable Buildings” means buildings which are comparable to
the Building in terms of age, quality of construction, level of service and
amenities, size and appearance and located in a comparable geographical area, as
reasonably determined by Landlord.

 

6.2 Services Provided by Tenant. At all times during the Lease Term, Tenant
shall contract directly with utility providers, at its sole expense, for all
utilities (including without limitation, electricity, gas and water)
attributable to its use of the entire Building. Such utility use shall include,
without limitation, electricity and gas use for lighting, incidental use and
“HVAC,” as that term is defined below. All such utility payments shall be paid
directly by Tenant prior to the date on which the same are due to the utility
provider. Tenant shall also provide at its expense any and all trash removal,
janitorial, security and regular roof and HVAC inspection and maintenance
services to the extent necessary to maintain the Building in a manner consistent
with Comparable Buildings. Tenant agrees and acknowledges that the utility costs
to be paid directly by Tenant which are attributable to the Building may also
include certain utility costs such as electricity and water associated with
certain elements of the Common Areas located immediately adjacent to the
Building. Tenant shall cooperate fully with Landlord at all times and abide by
all regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems and maintenance and inspection of the roof covering for the
Building. If Landlord reasonably determines that Tenant has not fulfilled its
obligations under this Section 6.2, upon fifteen (15) days prior written notice
to Tenant, Landlord may, but need not, provide such services, and Tenant shall
pay Landlord the cost thereof within fifteen (15) days after Landlord’s written
demand.

 

6.3 Interruption of Use. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant’s use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease. Furthermore, Landlord
shall not be liable under any circumstances for a loss of, or injury to,
property or for injury to, or consequential damages to Tenant’s business,
through or in connection with or incidental to a failure to furnish any of the
services or utilities as set forth in this Article 6. Tenant hereby waives any
benefits of any applicable existing or future Applicable Laws, including the
provisions of California Civil Code Section 1932(1), permitting the termination
of this Lease due to such interruption, failure or inability to provide services

 

10



--------------------------------------------------------------------------------

for any limited duration. Landlord may comply with voluntary controls or
guidelines promulgated by any governmental entity relating to the use or
conservation of energy, water, gas, light or electricity or the reduction of
automobile or other emissions without creating any liability of Landlord to
Tenant under this Lease, provided that (i) the Premises are not thereby rendered
untenantable, and (ii) the same does not materially adversely interfere with
Tenant’s Permitted Use of the Premises.

 

ARTICLE 7 - REPAIRS

 

7.1 Landlord’s Obligations. Landlord shall maintain in operating order and keep
in good repair and condition the structural portions of the Building, consisting
of the foundation, floor/ceiling slabs, roof structure, columns, beams and load
bearing walls (collectively, “Building Structure”) at Landlord’s sole cost and
expense, consistent with Comparable Buildings; provided, however, that Tenant
shall be required to reimburse Landlord for such costs to the extent any repairs
to the Building Structure are required due to Tenant’s breach of this lease or
the negligent act or omission of Tenant, its agents, employees and contractors
(collectively the “Tenant Parties”). Landlord shall also maintain and repair all
Common Areas on the Project and include the cost thereof in Operating Expenses.
Landlord shall undertake reasonable efforts to perform all maintenance, repairs
and replacements pursuant to this Section 7.1 promptly after Landlord learns of
the need for such maintenance, repairs and replacements, but in any event within
thirty (30) days after Tenant provides written notice to Landlord of the need
for such maintenance, repairs and replacements; provided, however, that in cases
of emergency (i.e., circumstances which, if not addressed promptly, could result
in material damage to persons and property), Landlord shall perform any
maintenance, repairs and replacements as soon as reasonably practicable after it
learns of the need for such maintenance, repairs and replacements. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code or under any similar law,
statute, or ordinance now or hereafter in effect.

 

7.2 Tenant’s Obligations. Tenant, at its sole cost and expense, shall maintain
in operating order and keep in good repair and condition, consistent with
Comparable Buildings, all other components of the Building which are not
Landlord’s responsibility under Section 7.1, including without limitation the
elevator cabs and equipment (including elevator shafts), the Base Building (as
defined in Article 8, below) mechanical, electrical, life safety, plumbing,
sprinkler systems and HVAC systems which were not constructed by Tenant Parties
(collectively, the “Building Systems”), all Tenant Improvements and Alterations
installed in the Premises, and all of Tenant’s and Landlord’s personal property
in the Premises. In addition, except as provided in Section 7.1, Tenant shall,
at its expense and pursuant to the TCCs of this Lease, promptly and adequately
repair all damage to the Premises and replace or repair all damaged, broken, or
worn fixtures and appurtenances (but such obligation shall not extend to the
Building Structure), excepting ordinary wear and tear; provided however, that at
Landlord’s option, if Tenant fails to make such repairs and replacements, and
upon fifteen (15) days prior written notice to Tenant, Landlord may, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
to make such repairs, alterations, improvements or additions to the Premises’ or
to the Project or to any equipment located in the Premises, as Landlord shall
reasonably deem necessary, within fifteen (15) days after Landlord’s written
demand.

 

ARTICLE 8 - ADDITIONS AND ALTERATIONS

 

8.1 Landlord’s Consent to Alterations. Tenant may not make any improvements,
alterations, additions or changes to the Building Systems, the Building
Structure or any mechanical, plumbing or HVAC facilities or systems which affect
the Building Structure, Building Systems or exterior appearance of the Building
(collectively, the “Alterations”) without first procuring the prior written
consent of Landlord to such Alterations, which consent shall be requested by
Tenant not less than ten (10) days prior to the commencement thereof, and which
consent shall not be unreasonably withheld

 

11



--------------------------------------------------------------------------------

by Landlord; provided, however, that it shall be deemed reasonable for Landlord
to withhold its consent to any Alteration which materially or adversely affects
the Building Structure, Building Systems or exterior appearance of the Building,
and Landlord may condition its approval by requiring specific contractors and/or
engineers to perform work on portions of the Building Systems or Building
Structure. The construction of any and all Alterations, including the initial
improvements to the Premises shall be governed by the TCCs of the Tenant Work
Letter attached hereto as Exhibit B in addition to the TCCs of this Article 8.

 

8.2 Manner of Construction. Tenant shall utilize only competent contractors,
subcontractors, materials, mechanics and materialmen reasonably approved by
Landlord for the construction of any Alterations. Upon Landlord’s request
(unless Landlord waived, at the time of Landlord’s approval of any Alterations
pursuant to the provisions of Section 8.5, below, its right to make such
request), Tenant shall, at Tenant’s expense, remove such Alterations upon the
expiration or any early termination of the Lease Term. If such Alterations will
involve the use of or disturb hazardous materials or substances existing in the
Premises, Tenant shall comply with Landlord’s rules and regulations concerning,
and all Applicable Laws pertaining to Hazardous Materials (as defined in Section
30.30). Tenant shall construct such Alterations and perform such repairs in a
good and workmanlike manner, in conformance with any and all applicable federal,
state, county or municipal laws, rules and regulations and pursuant to a valid
building permit, issued by the City of Santa Clara, all in conformance with
Landlord’s construction rules and regulations. In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the “Base Building,” as that term is defined below, then
Tenant shall, at its expense, make such changes to the Base Building. The “Base
Building” shall include the structural portions of the Building, and the public
restrooms and the systems and equipment located in the internal core of the
Building. In performing the work of any such Alterations, Tenant shall have the
work performed in such manner so as not to obstruct access to the Project or any
portion thereof, by any other tenant of the Project, and so as not to obstruct
the business of Landlord or other tenants in the Project. Tenant shall not use
(and upon notice from Landlord shall cease using) contractors, services,
workmen, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with the workforce or trades engaged in performing
other work, labor or services in or about the Building or the Common Areas. In
addition to Tenant’s obligations under Article 9 of this Lease, upon completion
of any Alterations which affect the Building Systems and Building Structures,
Tenant agrees to cause a notice of completion to be recorded in the office of
the Recorder of the County of Santa Clara in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and Tenant shall
deliver to Landlord a reproducible copy of the “as built” drawings of all
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.

 

8.3 Payment for Improvements. Tenant shall comply with all Applicable Laws
relating to final lien releases and waivers in connection with Tenant’s payment
to contractors for any Alterations. Tenant shall reimburse Landlord for
Landlord’s reasonable out-of-pocket costs and expenses reasonably incurred in
connection with Landlord’s review of any Alterations.

 

8.4 Construction Insurance. In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries “Builder’s All Risk” insurance in an amount reasonably
related to the value of such Alterations, it being understood and agreed that
all of such Alterations shall be insured by Tenant pursuant to Article 10 of
this Lease immediately upon completion thereof. In addition, Landlord may, to
the extent the same is reasonable given Tenant’s net worth and the magnitude of
the Alterations, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

 

12



--------------------------------------------------------------------------------

8.5 Landlord’s Property. On or before the expiration or earlier termination of
this Lease, Tenant shall remove all fixtures and/or equipment installed by
Tenant and repair any damage to the Premises and Building caused by such removal
and returns the affected portion of the Premises to a building standard tenant
improved condition as determined by Landlord. Furthermore, Landlord may, by
written notice to Tenant prior to the end of the Lease Term, or given following
any earlier termination of this Lease, require Tenant, at Tenant’s expense, to
remove any Alterations or improvements in the Premises and to repair any damage
to the Premises and Building caused by such removal (reasonable wear and tear
excepted) and return the affected portion of the Premises to a building standard
tenant improved condition as determined by Landlord; provided, however, if, in
connection with any request for Landlord’s approval for particular Alterations,
(1) Tenant requests Landlord’s decision with regard to the removal of such
Alterations, and (2) Landlord agrees in writing to waive the removal requirement
at the time it approves such Alterations, then Tenant shall not be required to
so remove such Alterations, in which case all such Alterations (together with
any fixtures and equipment Landlord does not require Tenant to remove) shall
become Landlord’s property; and provided further, that Tenant shall not be
required to remove any Alterations installed by Tenant as part of its initial
tenant improvements in and to the Premises installed during calendar year 2003.
If Tenant fails to complete such removal and/or to repair any damage caused by
the removal of any Alterations or improvements in the Premises, then at
Landlord’s option, either (A) Tenant shall be deemed to be holding over in the
Premises and Rent shall continue to accrue in accordance with the TCCs of
Article 16, below, until such work shall be completed, or (B) Landlord may
perform such removal and repair work and charge the cost thereof to Tenant.
Tenant hereby protects, defends, indemnifies and holds Landlord harmless from
any liability, cost, obligation, expense or claim of lien in any manner relating
to the installation, placement, removal or financing of any such Alterations,
improvements, fixtures and/or equipment in, on or about the Premises, which
obligations of Tenant shall survive the expiration or earlier termination of
this Lease for one (1) year following such expiration or earlier termination. At
all times during the Term of this Lease, Tenant shall be entitled to remove, and
Landlord shall have no interest in, Tenant’s trade fixtures and equipment.

 

ARTICLE 9 - COVENANT AGAINST LIENS

 

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys’ fees and costs) arising
out of same or in connection therewith. Tenant shall give Landlord notice at
least ten (10) business days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under Applicable Laws or
as required by another provision in this Lease) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility.
Tenant shall remove any such lien or encumbrance by bond or otherwise within
fifteen (15) days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof, and Tenant
shall repay such amounts as Additional Rent within fifteen (15) days after
Landlord’s written demand, without limitation as to other remedies available to
Landlord under this Lease. Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord’s title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.

 

ARTICLE 10 - INSURANCE

 

10.1 Indemnification and Waiver.

 

10.1.1 Except to the extent caused by the negligence or willful misconduct of
Landlord or any Landlord Related Parties (defined below), Tenant and its
successors shall indemnify, defend and

 

13



--------------------------------------------------------------------------------

hold Landlord, its trustees, members, principals, beneficiaries, partners,
officers, directors, employees, lender(s) and agents (“Landlord Related
Parties”) harmless from and against all liabilities, obligations, damages,
penalties, claims, actions, costs, charges and expenses, including, without
limitation, reasonable attorneys’ fees and other professional fees (if and to
the extent permitted by Applicable Law), which may be imposed upon, incurred by
or asserted against Landlord or any of the Landlord Related Parties and arising
out of or in connection with any damage or injury occurring in the Premises, a
breach of this Lease by the Tenant or its successors, or any negligent acts or
omissions (including violations of Applicable Laws) of Tenant, the Tenant
Related Parties (defined below) or any of Tenant’s transferees, successors,
contractors or licensees.

 

10.1.2 Except to the extent caused by the negligence or willful misconduct of
Tenant or any Tenant Related Parties (defined below), Landlord and its
successors shall indemnify, defend and hold Tenant and its officers and
directors (“Tenant Related Parties”) harmless from and against all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Applicable Law), which may be imposed
upon, incurred by or asserted against Tenant or any of the Tenant Related
Parties and arising out of or in connection with a breach of this Lease by
Landlord or its successors, the negligent acts or omissions (including
violations of Applicable Law) of Landlord, the Landlord Related Parties, any of
Landlord’s contractors or the Landlord’s successors.

 

10.1.3 Except to the extent covered by Landlord’s insurance carried hereunder
(or to the extent any loss would have been covered had the insurance required by
this Lease been carried) and except to the extent of any gross negligence or
willful misconduct of Landlord or any Landlord Related Parties, Landlord and the
Landlord Related Parties shall not be liable for, and Tenant waives, all claims
for loss or damage to Tenant’s business or loss, theft or damage to Tenant’s
property or the property of any person claiming by, through or under Tenant
resulting from: (1) wind or weather; (2) the failure of any sprinkler, heating
or air-conditioning equipment, any electric wiring or any gas, water or steam
pipes; (3) the backing up of any sewer pipe or downspout; (4) the bursting,
leaking or running of any tank, water closet, drain or other pipe; (5) water,
snow or ice upon or coming through the roof, skylight, stairs, doorways,
windows, walks or any other place upon or near the Building; (6) any act or
omission of any party other than Landlord or Landlord Related Parties; and (7)
any causes not reasonably within the control of Landlord. Tenant shall insure
itself against such losses under Section 10.3.2 below.

 

The provisions of this Section 10.1 shall survive the expiration or sooner
termination of this Lease with respect to any claims or liability arising in
connection with any event occurring prior to such expiration or termination.

 

10.2 Tenant’s Compliance With Landlord’s Fire and Casualty Insurance. Tenant
shall, at Tenant’s expense, comply with all insurance company requirements
pertaining to the use of the Premises which is not a general office use. If
Tenant’s conduct or use of the Premises causes any increase in the premium for
such insurance policies then Tenant shall reimburse Landlord for any such
increase to the extent caused by Tenant’s use of the Premises which is not a
general office use. Tenant, at Tenant’s expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar body.

 

10.3 Tenant’s Insurance. Tenant shall maintain the following coverages in the
following amounts.

 

10.3.1 Commercial General Liability Insurance covering the insured against
claims of bodily injury, personal injury and property damage (including loss of
use thereof) arising out of Tenant’s operations, and contractual liabilities
(covering the performance by Tenant of its indemnity agreements)

 

14



--------------------------------------------------------------------------------

including a Broad Form endorsement covering the insuring provisions of this
Lease and the performance by Tenant of the indemnity agreements set forth in
Section 10.1 of this Lease, for limits of liability not less than:

 

Bodily Injury and Property Damage    $5,000,000 each occurrence Liability   
$5,000,000 annual aggregate

Personal Injury Liability

   $5,000,000 each occurrence      $5,000,000 annual aggregate      0% Insured’s
participation

 

10.3.2 Physical Damage Insurance covering the “Tenant Improvements,” as that
term is defined in Section 2.1 of the Tenant Work Letter (excluding the Base
Building) (the “Original Improvements”), and (ii) all other Alterations to the
Premises. Such insurance shall be written on an “all risks” of physical loss or
damage basis, for the full replacement cost value (subject to reasonable
deductible amounts) new without deduction for depreciation of the covered items
and in amounts that meet any co-insurance clauses of the policies of insurance
and shall include coverage for damage or other loss caused by fire or other
peril including, but not limited to, vandalism and malicious mischief, theft,
water damage of any type, including sprinkler leakage, bursting or stoppage of
pipes, and explosion, and providing business interruption coverage for a period
of one year.

 

10.3.3 Worker’s Compensation and Employer’s Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.

 

10.4 Form of Policies. The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease. Such insurance shall (i) name Landlord, Landlord’s lender and
Landlord’s managing agent, if any, as an additional insured; (ii) specifically
cover the liability assumed by Tenant under this Lease, including, but not
limited to, Tenant’s obligations under Section 10.1 of this Lease; (iii) be
issued by an insurance company having a rating of not less than A-, VII in
Best’s Insurance Guide and licensed to do business in the State of California;
(iv) be primary insurance as to all claims thereunder and provide that any
insurance carried by Landlord is excess and is non-contributing with any
insurance requirement of Tenant; and (v) provide that said insurance shall not
be canceled or coverage changed unless ten (10) days’ prior written notice shall
have been given to Landlord. Tenant shall deliver said policy or policies or
certificates thereof to Landlord on or before the Lease Commencement Date and at
least thirty (30) days before the expiration dates thereof. In the event Tenant
shall fail to procure such insurance, or to deliver such policies or
certificate, Landlord may, at its option, procure such policies for the account
of Tenant, and the cost thereof shall be paid to Landlord within five (5)
business days after delivery to Tenant of bills therefor.

 

10.5 Subrogation. Landlord and Tenant intend that their respective property loss
risks shall be borne by reasonable insurance carriers to the extent above
provided, and Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property loss to the extent that such coverage is agreed to be provided
hereunder. The parties each hereby waive all rights and claims against each
other for such losses, and waive all rights of subrogation of their respective
insurers. The parties agree that their respective insurance policies are now, or
shall be, endorsed such that the waiver of subrogation shall not affect the
right of the insured to recover thereunder, so long as no material additional
premium is charged therefor.

 

10.6 Landlord’s Insurance. Landlord shall insure the Building (including the
Building Structure and Building Systems) and the Project during the Lease Term
against loss or damage due to fire and other casualties covered within the
classification of fire and extended coverage, vandalism coverage

 

15



--------------------------------------------------------------------------------

and malicious mischief, sprinkler leakage, water damage and special extended
coverage. Such coverage shall be in such amounts, from such companies, and on
such other TCCs, as Landlord may from time to time reasonably determine,
provided that such coverage (i) shall be for full replacement of the Building
and the Project in compliance with all then existing Applicable Laws; (ii) at
Landlord’s option may provide for rent continuation insurance of up to twelve
(12) months rent; and (iii) be with companies and have policies meeting the
criteria set forth in Section 10.4(iii) in this Lease. Additionally, at the sole
option of Landlord, such insurance coverage may include the risks of earthquakes
and/or flood damage and additional hazards, a rental loss endorsement and one or
more loss payee endorsements in favor of the holders of any mortgages or deeds
of trust encumbering the interest of Landlord in the Building or the ground or
underlying lessors of the Building, or any portion thereof. In addition,
Landlord shall maintain a Commercial General Liability Insurance policy covering
the insured against claims of bodily injury and personal injury, for limits of
liability not initially less man $5,000,000 each occurrence and $5,000,000
annual aggregate for each of bodily injury and personal injury. Notwithstanding
the foregoing TCCs of this Section 10.6, the coverage and amounts of insurance
carried by Landlord in connection with the Building shall at a minimum be
comparable to the coverage and amounts of insurance which are carried by
reasonably prudent landlords of Comparable Buildings, and Worker’s Compensation
and Employee’s Liability coverage as required by Applicable Laws. Upon inquiry
by Tenant, from time to time, Landlord shall inform Tenant of all such insurance
carried by Landlord.

 

ARTICLE 11 - DAMAGE AND DESTRUCTION

 

11.1 Repair of Damage by Landlord. Tenant shall promptly notify Landlord of any
damage to, or affecting, the Premises resulting from fire or any other casualty.
If the Premises, the Project or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, and subject to all other TCCs of
this Article 11, restore the Base Building and such Common Areas. Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the casualty, except for modifications required by
zoning and building codes and other laws; provided, however, that Landlord’s
restoration obligation shall be limited to the actual amount of insurance
proceeds obtained by Landlord for such casualty. Upon the occurrence of any
damage to the Premises, upon notice (the “Landlord Repair Notice”) to Tenant
from Landlord, Tenant shall return the Premises to their original condition
prior to such casualty at Tenant’s sole cost and expense. Following delivery of
a Landlord Repair Notice, prior to the commencement of construction, Tenant
shall submit to Landlord, for Landlord’s review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
(with Tenant’s reasonable approval) the contractors to perform such improvement
work. Landlord shall not be liable for any inconvenience or annoyance to Tenant
or its visitors, or injury to Tenant’s business resulting in any way from such
damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant’s
occupancy, Landlord shall allow Tenant a proportionate abatement of Rent to the
extent the Premises and/or Common Areas are unavailable for Tenant’s use and
occupancy regardless of whether Landlord is reimbursed from the proceeds of
rental interruption insurance purchased or required to be purchased by Landlord
as part of Operating Expenses, during the time and to the extent the Premises
are unfit for occupancy for the purposes permitted under this Lease, and not
occupied by Tenant as a result thereof; provided, further, however, that if the
damage or destruction is due to the negligence or intentional misconduct of
Tenant, Tenant shall be responsible for any applicable deductible (which shall
be payable to Landlord upon demand).

 

11.2 Landlord’s Option to Repair. Notwithstanding the TCCs of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease (or the applicable
portion thereof), by notifying Tenant in writing of such termination within
sixty (60) days after the date of discovery of the damage, such notice to
include a termination date

 

16



--------------------------------------------------------------------------------

giving Tenant sixty (60) days to vacate the Premises, but Landlord may so elect
only if the Building or Project shall be damaged by fire or other casualty or
cause, if one or more of the following conditions is present: (i) in Landlord’s
reasonable judgment, repairs cannot reasonably be completed within twelve (12)
months after the date of discovery of the damage (when such repairs are made
without the payment of overtime or other premiums); (ii) the damage is not fully
covered by Landlord’s insurance policies (provided Landlord is deemed to have
carried (except with regard to any applicable deductibles) one hundred percent
(100%) replacement cost fire/casualty insurance); or (iii) the damage occurs
during the last nine (9) months of the Lease Term. If Landlord does not elect to
terminate this Lease pursuant to Landlord’s termination right as provided above,
and if the repairs to be made by Landlord are not actually completed within
twelve (12) months of the date of discovery of the damage, Tenant shall have the
right to terminate this Lease during the first five (5) business days of each
calendar month following the end of such period until such time as the repairs
to be made by Landlord are complete, by notice to Landlord (the “Damage
Termination Notice”), effective as of a date set forth in the Damage Termination
Notice (the “Damage Termination Date”), which Damage Termination Date shall not
be less than five (5) business days following Landlord’s receipt of the Damage
Termination Notice. Notwithstanding the foregoing, if Tenant delivers a Damage
Termination Notice to Landlord, then Landlord shall have the right to suspend
the occurrence of the Damage Termination Date for a period of thirty (30) days
after the Damage Termination Date set forth in the Damage Termination Notice by
delivering to Tenant, within five (5) business days of Landlord’s receipt of the
Damage Termination Notice, a certificate of Landlord’s contractor responsible
for the repair of the damage certifying that it is such contractor’s good faith
judgment that the repairs to be made by Landlord shall be substantially
completed within thirty (30) days after the Damage Termination Date. If such
repairs shall be substantially completed prior to the expiration of such
thirty-day period, then the Damage Termination Notice shall be of no force or
effect, but if such repairs shall not be substantially completed within such
thirty-day period, then this Lease shall termination upon the expiration of such
thirty-day period.

 

11.3 Waiver of Statutory Provisions. The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code and any other existing or future Applicable Laws,
with respect to any rights or obligations concerning damage or destruction in
the absence of an express agreement between the parties, and any other statute
or regulation, now or hereafter in effect, shall have no application to this
Lease or any damage or destruction to all or any part of the Premises, the
Building or the Project.

 

ARTICLE 12 - NON-WAIVER

 

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby. The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained. The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
Rent. No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord’s right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the full amount due. No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant’s right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such

 

17



--------------------------------------------------------------------------------

monies, it being agreed that after the service of notice or the commencement of
a suit, or after final judgment for possession of the Premises, Landlord may
receive and collect any Rent due, and the payment of said Rent shall not waive
or affect said notice, suit or judgment.

 

ARTICLE 13 - CONDEMNATION

 

If the Premises or any portion thereof are taken under the power of eminent
domain, or sold under the threat of the exercise of said power (collectively,
“condemnation”), this Lease shall terminate as to the part so taken as of the
date the condemning authority takes title or possession, whichever first occurs.
If more than thirty three and one-third percent (33 1/3%) of the floor area of
the Premises, or more than thirty three and one-third percent (33 1/3%) of that
portion of the Project designated as parking for the Building, is taken by
condemnation, then either Landlord or Tenant, within ten (10) days after the
condemning authority shall have taken possession, may elect to terminate this
Lease as of the date the condemning authority takes such possession by written
notice given to the other party. If neither Landlord and Tenant so elects to
terminate this Lease, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the Base Rent shall be reduced in
the proportion that the floor area of the Premises taken bears to the total
floor area of the Premises. No reduction of Rent shall occur if the only area
taken is that which does not have the Premises located thereon and there is no
material and adverse effect on Tenant’s ability to operate in the Premises. Any
award for the taking of all or any part of the Premises under the power of
eminent domain or any payment made under threat of the exercise of such power
shall be the sole property of Landlord, whether such award shall be made as
compensation for diminution in value of the leasehold or for the taking of the
fee, or as severance damages; provided, however, that Tenant shall be entitled
to any separate award for loss of or damage to Tenant’s trade fixtures and
removable personal property, loss of good will, the unamortized book value or
cost (whichever is less) of the Alterations made to the Premises by Tenant at
Tenant’s sole cost and expense and relocation costs. In the event that this
Lease is not terminated by reason of such condemnation and as permitted by
applicable law, Landlord shall to the extent of severance damages received by
Landlord in connection with such condemnation, repair any damage to the Premises
caused by such condemnation, except to the extent that Tenant has been
reimbursed for such amounts by the condemning authority. Tenant shall pay any
amount in excess of such severance damage required to complete such repair.
Tenant hereby waives any and all rights it might otherwise have pursuant to
Section 1265.130 of The California Code of Civil Procedure.

 

ARTICLE 14 - ASSIGNMENT AND SUBLETTING

 

14.1 Transfers. Tenant shall not, without the prior written consent (except as
otherwise provided in Section 14.8 below) of Landlord, which consent will not be
unreasonably withheld, conditioned or delayed, assign, mortgage, pledge,
hypothecate, encumber, or permit any lien to attach to, or otherwise transfer,
this Lease or any interest hereunder, permit any assignment, or other transfer
of this Lease or any interest hereunder by operation of law, sublet the Premises
or any part thereof, or enter into any license or concession agreements or
otherwise permit the occupancy or use of the Premises or any part thereof by any
persons other than Tenant and its employees and contractors (all of the
foregoing are hereinafter sometimes referred to collectively as “Transfers” and
any person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”). If Tenant desires Landlord’s consent
to any Transfer, Tenant shall notify Landlord in writing, which notice (the
“Transfer Notice”) shall include (i) the proposed effective date of the
Transfer, which shall not be less than thirty (30) days nor more than one
hundred eighty (180) days after the date of delivery of the Transfer Notice,
(ii) a description of the portion of the Premises to be transferred (the
“Subject Space”), (iii) all of the TCCs of the proposed Transfer and the
consideration therefor, including calculation of the “Transfer Premium,” as that
term is defined in Section 14.3 below, in connection with such Transfer, the
name and address of the proposed Transferee, and a copy of all existing executed
and/or proposed documentation

 

18



--------------------------------------------------------------------------------

pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, (iv) to the extent reasonably necessary for Landlord to make
its consent determination, current financial statements of the proposed
Transferee certified by an officer, partner or owner thereof, business credit
and personal references and history of the proposed Transferee and any other
information required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee’s business and proposed use of the Subject Space and
(v) an executed estoppel certificate from Tenant. Any Transfer made without
Landlord’s prior written consent shall, at Landlord’s option, be null, void and
of no effect, and shall, at Landlord’s option, constitute a default by Tenant
under this Lease. Whether or not Landlord consents to any proposed Transfer,
Tenant shall reimburse Landlord for all reasonable and actual out-of-pocket
third-party costs and expenses incurred by Landlord in reviewing of a proposed
Transfer within fifteen (15) days after Landlord’s written demand.

 

14.2 Landlord’s Consent. Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice. Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any Applicable Laws for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

 

14.2.1 The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

 

14.2.2 The Transferee intends to use the Subject Space for purposes which are
not permitted under this Lease;

 

14.2.3 The Transferee is either a governmental agency or instrumentality
thereof;

 

14.2.4 Tenant is or has been in default beyond any applicable notice and cure
period under this Lease prior to the date of the Transfer; or

 

14.2.5 The Transferee’s financial worth and/or financial stability is less than
the greater of Tenant’s financial net worth and/or financial stability as of the
Effective Date or at the time of the request for consent.

 

If Landlord consents to any Transfer pursuant to the TCCs of this Section 14.2,
Tenant may within one (1) month after Landlord’s consent, but not later than the
expiration of said one-month period, enter into such Transfer of the Premises or
portion thereof, upon substantially the same terms and conditions as are set
form in the Transfer Notice furnished by Tenant to Landlord pursuant to Section
14.1 of this Lease, provided that if there are any material changes in the terms
and conditions from those specified in the Transfer Notice (i) such that
Landlord would initially have been entitled to refuse its consent to such
Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be materially more favorable to the Transferee than the terms set
forth in Tenant’s original Transfer Notice, Tenant shall again submit the
Transfer to Landlord for its approval and other action under this Article 14.
Tenant shall indemnify, defend and hold harmless Landlord from any and all
liability, losses, claims, damages, costs, expenses, causes of action and
proceedings involving any third party or parties (including without limitation
Tenant’s proposed subtenant or assignee) who claim they were damaged by
Landlord’s alleged wrongful withholding or conditioning of Landlord’s consent.

 

14.3 Transfer Premium. If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any “Transfer Premium,” as that term is defined
in this Section 14.3, received by Tenant from such Transferee.

 

19



--------------------------------------------------------------------------------

“Transfer Premium” shall mean all rent, additional rent or other consideration
payable by such Transferee in connection with the Transfer in excess of the Rent
and Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per Square Foot basis if less than all of the Premises is
transferred, after deducting all expenses incurred by Tenant (i) in making any
changes, alterations and improvements to the Premises in connection with the
Transfer, and (ii) any brokerage commissions and reasonable attorneys fees in
connection with the Transfer. “Transfer Premium” shall also include, but not be
limited to, bonus money or other cash consideration paid by Transferee to Tenant
in connection with such Transfer, and any payment in excess of fair market value
for services rendered by Tenant to Transferee or for assets, fixtures,
inventory, equipment, or furniture transferred by Tenant to Transferee in
connection with such Transfer.

 

14.4 Intentionally Deleted.

 

14.5 Effect of Transfer. If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer, and
(iv) no Transfer relating to this Lease or agreement entered into with respect
thereto, whether with or without Landlord’s consent, shall relieve Tenant from
any liability under this Lease. Landlord or its authorized representatives shall
have the right at all reasonable times and upon reasonable prior notice to audit
the books, records and papers of Tenant relating to any Transfer, and shall have
the right to make copies thereof. If the Transfer Premium respecting any
Transfer shall be found understated, Tenant shall, within thirty (30) days after
demand, pay the deficiency, and if understated by more than five percent (5%),
Tenant shall pay Landlord ‘s costs of such audit.

 

14.6 Change of Control. The term Transfer, as used in this Article 14, includes
the following: (i) if Tenant is a partnership or a limited liability company,
the transfer, voluntary or involuntary, either by a single transaction or in a
series of transactions, of a Controlling Interest in Tenant, or the dissolution
of Tenant, whether voluntary or involuntary; (ii) if Tenant is a corporation,
any dissolution, merger, consolidation or other reorganization of Tenant
involving an acquisition of a Controlling Interest in Tenant, or the transfer,
voluntary or involuntary, either by a single transaction or in a series of
transactions, of a Controlling Interest in Tenant (except that a Transfer shall
not include any such transfer of a Controlling Interest in Tenant occurring at a
time when the stock of Tenant is publicly traded on a nationally recognized
stock exchange or over the counter), or the sale, by a single transaction or
series of transactions within any one (1) year period of all or substantially
all of Tenant’s assets (except in connection with an initial public offering of
the stock of Tenant on a nationally recognized stock exchange or over the
counter); (iii) if Tenant is a trust, the transfer, voluntarily or
involuntarily, of either a Controlling Interest in the trustee of such trust or
more than fifty percent (50%) of the trust’s assets; and (iv) if Tenant is any
other form of entity a transfer, voluntary or involuntary, either by a single
transaction or in a series of transactions, of a controlling interest in Tenant.
As used herein, the term “Controlling Interest” means (a) in the case of a
partnership, limited liability company or other business entity, the ownership
of partnership interests, membership interests or other indicia of ownership
constituting more than fifty percent (50%) of the ownership interests in Tenant
(provided that in the case of a limited partnership or manager controlled
limited liability company, it also means the ownership of more than fifty
percent (50%) of the ownership interests in the general partner or manager of
Tenant), and (b) in the case of a corporation, the ownership and/or the right to
vote stock constituting more than fifty percent (50%) of the voting stock of
Tenant.

 

14.7 Occurrence of Default. Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful

 

20



--------------------------------------------------------------------------------

means, or (ii) require that such Transferee attorn to and recognize Landlord as
its landlord under any such Transfer. If Tenant shall be in default under this
Lease, Landlord is hereby authorized to direct any Transferee to make all
payments under or in connection with the Transfer directly to Landlord (which
Landlord shall apply towards Tenant’s obligations under this Lease) until such
default is cured. Such Transferee shall rely on any representation by Landlord
that Tenant is in default hereunder, without any need for confirmation thereof
by Tenant. Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease. No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing. In no event shall Landlord’s
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord’s right to enforce any term of this Lease against Tenant or
any other person.

 

14.8 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 14, an assignment of this Lease or subletting of all or a portion of the
Premises to any entity which acquires all or substantially all of the assets of
Tenant, or which acquires Tenant by merger of Tenant with such entity or a
subsidiary thereof, or by purchase of shares of Tenant’s stock (in each such
case, an “Acquiror”), or any assignment by virtue of a merger involving an
acquisition of a Controlling Interest in Tenant, shall not be deemed a Transfer
under this Article 14, provided that at least five (5) business days prior to
such assignment or sublease (i) Tenant provides Landlord with reasonable
evidence that any such entity maintains a net worth, calculated in accordance
with generally accepted accounting principals, consistently applied, which
exceeds the Tenant’s financial net worth and/or financial stability as of the
Effective Date or as of the effective date of such transaction, whichever is
greater; and (ii) Tenant notifies Landlord of any such assignment or sublease,
and such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease. In the event an assignment or sublease to an
Acquiror is made pursuant to the TCCs of this Section 14.8, Tenant shall be
relieved of its obligations under this Lease to the extent the same become the
TCCs of such Acquiror pursuant to such assignment or sublease. As used in this
Section 14.8, “control” shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
person or entity, whether by ownership of voting securities, by contract or
otherwise.

 

ARTICLE 15 - SURRENDER OF PREMISES

 

15.1 Surrender of Premises. No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord. The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease. The voluntary
or other surrender of this Lease by Tenant, whether accepted by Landlord or not,
or a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such subtenants or
subtenancies.

 

15.2 Removal of Tenant Property by Tenant. Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Tenant, reasonable wear and tear or repairs which are
specifically made the responsibility of Landlord hereunder excepted. Upon such
expiration or termination, Tenant shall, at its sole expense, remove or cause to
be removed from the Premises all Alterations, fixtures and equipment pursuant to
Article 8, all debris and rubbish, and such items of furniture, equipment,
business and trade fixtures, free-standing cabinet work, movable partitions and
other articles of personal property owned by Tenant or installed or placed by
Tenant at its expense in the

 

21



--------------------------------------------------------------------------------

Premises, and Tenant shall repair at its own expense all damage to the Building
to the extent resulting from such removal.

 

ARTICLE 16 - HOLDING OVER

 

If Tenant holds over after the expiration of the Lease Term or earlier
termination thereof, with or without the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not, except as set
forth below, constitute a renewal hereof or an extension for any further term,
and in such case Rent shall be payable at a monthly rate equal to the product of
(i) the Rent applicable during the last rental period of the Lease Term under
this Lease, and (ii) one hundred fifty percent (150%). Such month-to-month
tenancy shall be subject to every other applicable TCCs contained herein. For
purposes of this Article 16, a holding over shall include Tenant’s remaining in
the Premises after the expiration or earlier termination of the Lease Term, as
required pursuant to the TCCs of Article 8, above, to remove any Alterations
and/or restore any Building Standard Tenant Improvements. Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease. The provisions of this Article 16
shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law. Except as otherwise specifically
provided for in this Article 16 with regard to a Permitted Holdover Term, if
Tenant fails to surrender the Premises upon the termination or expiration of
this Lease (or upon the expiration of the Permitted Holdover Term, if any), in
addition to any other liabilities to Landlord accruing therefrom, Tenant shall
protect, defend, indemnify and hold Landlord harmless from all loss, costs
(including reasonable attorneys’ fees) and liability resulting from such
failure, including, without limiting the generality of the foregoing, any
reasonable claims made by any succeeding tenant founded upon such failure to
surrender and any lost profits to Landlord resulting therefrom.

 

ARTICLE 17 - ESTOPPEL CERTIFICATES

 

Within ten (10) business days following a request in writing by Landlord Tenant,
shall execute, acknowledge and deliver to Landlord an estoppel certificate,
which, as submitted by Landlord, shall be substantially in a commercially
reasonable, mutually agreeable form, indicating therein any exceptions thereto
that may exist at that time, and shall also contain any other information
reasonably requested by Landlord or Landlord’s mortgagee or prospective
mortgagee. Any such certificate may be relied upon by any prospective mortgagee
or purchaser of all or any portion of the Project.

 

ARTICLE 18 - SUBORDINATION

 

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
Landlords under such ground lease or underlying leases, require in writing that
this Lease be superior thereto. Landlord’s delivery to Tenant of a commercially
reasonable subordination, non-disturbance and attornment agreement (the
“Nondisturbance Agreement”) in favor of Tenant from any ground lessor, mortgage
holders or lien holders of Landlord who obtain a mortgage, deed of trust, ground
lease or other encumbrance after the Effective Date shall be in consideration
of, and a condition precedent to, Tenant’s agreement to be bound by the TCCs of
this Article 18 and Section 1.11 hereof. Subject to the terms of any applicable
Nondisturbance Agreement, Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof

 

22



--------------------------------------------------------------------------------

(or if any ground lease is terminated), to attorn, without any deductions or
set-offs whatsoever, to the lienholder or purchaser or any successors thereto
upon any such foreclosure sale or deed in lieu thereof (or to the ground
Landlord), if so requested to do so by such purchaser or lienholder or ground
Landlord, and to recognize such purchaser or lienholder or ground Landlord as
the Landlord under this Lease, provided such lienholder or purchaser or ground
Landlord shall agree to accept this Lease and not disturb Tenant’s occupancy, so
long as Tenant is not in default of this Lease. Landlord’s interest herein may
be assigned as security at any time to any lienholder. Tenant shall, within ten
(10) business days of request by Landlord, execute such further instruments or
assurances as Landlord may reasonably deem necessary to evidence or confirm the
subordination or superiority of this Lease to any such mortgages, trust deeds,
ground leases or underlying leases in accordance with the TCCs of this Article
18. Subject to the terms of any applicable Nondisturbance Agreement, Tenant
waives the provisions of any current or future statute, rule or law which may
give or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease and the obligations of the Tenant hereunder in the
event of any foreclosure proceeding or sale. In the event of the enforcement by
the holder of any mortgage, trust deed or other encumbrance, any person
succeeding to the interests of Landlord as a result of such enforcement shall
not be bound by any payment of Rent for more than one (1) month in advance.

 

ARTICLE 19 - DEFAULTS: REMEDIES

 

19.1 Events of Default. The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

 

19.1.1 Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) days after written notice from Landlord that such payment
was not received when due; or

 

19.1.2 Any failure by Tenant to observe or perform any other provision, covenant
or condition of this Lease to be observed or performed by Tenant where such
failure continues for thirty (30) days after written notice thereof from
Landlord to Tenant; provided that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it diligently commences such cure within such
period and thereafter diligently proceeds to rectify and cure such default; or

 

19.1.3 Abandonment of all of the Premises by Tenant; or

 

19.1.4 The failure by Tenant to observe or perform according to the provisions
of Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than fifteen (15) days after notice from Landlord.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods required by Applicable Laws.

 

19.2 Remedies Upon Default. Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

 

19.2.1 Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises

 

23



--------------------------------------------------------------------------------

and expel or remove Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for prosecution or any claim
or damages therefor; and Landlord may recover from Tenant the following:

 

  (i) The worth at the time of any unpaid rent which has been earned at the time
of such termination; plus

 

  (ii) The worth at the time of award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

  (iii) The worth at the time of award of the amount by which the unpaid rent
for the balance of the Lease Term after the time of award exceeds the amount of
such rental loss that Tenant proves could have been reasonably avoided; plus

 

  (iv) At Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by Applicable Laws.

 

The term “rent” as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the TCCs of
this Lease, whether to Landlord or to others. As used in Paragraphs 19.2.1(i)
and (ii), above, the “worth at the time of award” shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law. As used in
Paragraph 19.2.1(iii) above, the “worth at the time of award” shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

 

19.2.2 Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations). Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

 

19.2.3 Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
Applicable Law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

 

19.3 Subleases. Whether or not Landlord elects to terminate this Lease on
account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord’s sole discretion, succeed to
Tenant’s interest in such subleases, licenses, concessions or arrangements. In
the event of Landlord’s election to succeed to Tenant’s interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

 

24



--------------------------------------------------------------------------------

19.4 Efforts to Relet. No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord’s interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant’s right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant’s
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant. Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

 

19.5 Landlord Default. Notwithstanding anything to the contrary set form in this
Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord’s failure to perform; provided, however, if
the nature of Landlord’s obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion. As a material part of
the consideration for this Lease, Tenant hereby waives any benefits of any
applicable existing or future Applicable Laws, including the provisions of
California Civil Code Sections 1932(1), 1941 and 1942, that allows a tenant to
make repairs at its landlord’s expense.

 

ARTICLE 20 - COVENANT OF QUIET ENJOYMENT

 

Landlord covenants that Tenant shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof without interference by any persons
lawfully claiming by or through Landlord. The foregoing covenant is in lieu of
any other covenant express or implied.

 

ARTICLE 21 - SECURITY DEPOSIT

 

21.1 Security Deposit. Concurrent with Tenant’s execution of this Lease, Tenant
shall deposit with Landlord a security deposit (the “Security Deposit”) in the
form of an irrevocable standby letter of credit (“Letter of Credit”) in the
amount set forth in Section 7 of the Summary. The Security Deposit shall secure
the performance by Tenant of all of Tenant’s obligations under this Lease. If
any event shall occur that constitutes a default by Tenant, or if any event
shall occur that, with the passage of time, the giving of notice or both,
otherwise would constitute a default under any provisions of this Lease,
including, but not limited to, the provisions relating to the payment of Rent,
the removal of property and the repair of resultant damage, Landlord may,
without notice to Tenant, but shall not be required to draw upon all or a
portion of the Letter of Credit for the payment of any Rent or any other sum in
default and Tenant shall, upon demand therefor, restore the Letter of Credit to
its original amount. Tenant hereby waives the provisions of Section 1950.7 of
the California Civil Code, or any successor statute.

 

21.2 Letter of Credit Terms. The Letter of Credit shall (i) name Landlord as its
sole beneficiary; (ii) expressly permit multiple or partial draws up to the
stated amount of the Letter of Credit; (iii) be issued by a bank that is
acceptable to Landlord, insured by the FDIC, and having a local office in Santa
Clara County, California that will negotiate the Letter of Credit; (iv)
expressly provide that it is transferable to Landlord or to Landlord’s assignee
without charge; and (v) provide that Landlord may draw on the Letter of Credit
in whole or in part by submitting to the issuing bank a statement signed only by
Landlord that Landlord is entitled to draw the Letter of Credit pursuant to the
terms and conditions of this Lease; provided, however, that in any event the
Letter of Credit shall be in a form reasonably acceptable to Landlord. Tenant
shall pay all expenses incurred by Tenant in maintaining the Letter of Credit.
The Letter of Credit shall not be mortgaged, assigned or encumbered in any
manner whatsoever by Tenant without written prior consent of Landlord. If the
bank from which Tenant has obtained the

 

25



--------------------------------------------------------------------------------

Letter of Credit shall become insolvent, become the subject of receivership,
conservatorship, reorganization or closure action by federal or state banking
authorities, or if any holding company owning or controlling more than fifty
percent (50%) of the ownership interests in such bank shall become insolvent,
file a petition in bankruptcy or similar proceeding, make an assignment for the
benefit of its creditors, consent to the appointment of a receiver or
conservator or of the whole or any substantial part of its property, or file a
petition or answer seeking reorganization or arrangement under the Federal
bankruptcy laws or any other Applicable Laws or statute of the United States or
any state thereof, then Tenant shall obtain a replacement Letter of Credit in
accordance with all of the terms of this Article 21 within ten (10) days of such
act from another bank that meets the requirements of this Section 21.2 and which
bank is satisfactory to Landlord. The Letter of Credit shall remain in effect at
all times during the Lease Term and shall have a term of not less than the Lease
Term plus one hundred twenty (120) days after expiration thereof. If Tenant has
an option to extend the Lease Term, Tenant shall obtain a renewal of the Letter
of Credit or replacement thereof which complies with all of the provisions of
this Article 21 and deliver such Letter of Credit to Landlord prior to
commencement of the extended Lease Term. The term of the replacement Letter of
Credit shall be for the period of the extended Lease Term, plus ninety (90)
days. If Tenant shall fail to provide such replacement Letter of Credit to
Landlord prior to commencement of the extended Lease Term, Landlord may draw
upon the existing Letter of Credit in full or in part, in Landlord’s sole
discretion, and hold the proceeds thereof as part of the Cash Deposit or apply
them in accordance with the terms of this Article 21.

 

ARTICLE 22 - TELECOMMUNICATIONS EQUIPMENT

 

At any time during the Lease Term, subject to the TCCs of this Article 22 and
Article 8 of this Lease, Tenant may install, at Tenant’s sole cost and expense,
but without the payment of any Rent or a license or similar fee or charge, a
satellite or microwave dish or other communications, HVAC or other equipment
servicing the business conducted by Tenant from within the Premises (all such
equipment, including non-telecommunication equipment is, for the sake of
convenience, defined collectively as the “Telecommunications Equipment”) upon
the roof of the Building, for Tenant’s personal use and not for any other
commercial purpose. The physical appearance and the size of the
Telecommunications Equipment shall be subject to Landlord’s reasonable approval,
the location of any such installation of the Telecommunications Equipment shall
be designated by Tenant subject to Landlord’s reasonable approval and Landlord
may require Tenant to install screening around such Telecommunications
Equipment, at Tenant’s sole cost and expense, as reasonably designated by
Landlord. Tenant shall maintain such Telecommunications Equipment at Tenant’s
sole cost and expense. In the event Tenant elects to exercise its right to
install the Telecommunication Equipment, then Tenant shall give Landlord prior
notice thereof. Tenant shall reimburse to Landlord the actual costs reasonably
incurred by Landlord in approving such Telecommunications Equipment. Tenant
shall remove such Telecommunications Equipment upon the expiration or earlier
termination of this Lease and shall return the affected portion of the rooftop
and the Building to the condition the rooftop and the Building would have been
in had no such Telecommunications Equipment been installed (reasonable wear and
tear accepted). Such Telecommunications Equipment shall be installed pursuant to
plans and specifications approved by Landlord, which approval will not be
unreasonably withheld, conditioned, or delayed. Such Telecommunications
Equipment shall, in all instances, comply with applicable governmental laws,
codes, rules and regulations. Except for the “Approved Landlord Use,” as that
term is set forth hereinbelow, Tenant’s rooftop rights with regard to the
Telecommunications Equipment shall be exclusive and complete; provided, however,
such exclusive and complete use of the rooftop shall be personal to the Tenant,
and no other parties may use the Telecommunications Equipment without Landlord’s
prior written consent in Landlord’s sold and absolute discretion. “Approved
Landlord Use,” for purposes of this Article 22, shall mean Landlord’s personal
use of the rooftop in conjunction with its standard (internal) rooftop uses;
provided, however, in no event shall the Approved Landlord Use (i) include any
re-selling or leasing of any rooftop space to an unaffiliated third party, (ii)
be used as a profit center for

 

26



--------------------------------------------------------------------------------

Landlord, or (iii) materially interfere with (or preclude the installation of)
Tenant’s Telecommunications Equipment.

 

ARTICLE 23 - SIGNS

 

23.1 Within Tenant’s Premises. Tenant, at its sole cost and expense, may install
identification signage anywhere within the Premises including in the elevator
lobby and corridors of the Premises, provided that such signs must not be
visible from the exterior of the Building. The lobby and corridor signage rights
within the Building shall be exclusive to Tenant.

 

23.2 Prohibited Signage and Other Items. Except as otherwise provided in this
Article 23, Tenant may not install any signs on the exterior or roof of the
Project or the Common Areas without Landlord’s prior written consent. In
addition, any signs, window coverings, or blinds (even if the same are located
behind the Landlord-approved window coverings for the Building) within the
Premises, or other items visible from the exterior of the Premises or Building,
shall be subject to the prior written approval of Landlord, which shall not be
unreasonably withheld, conditioned or delayed; provided, however, Landlord may
require that a uniform exterior appearance of the Building be maintained. Any
signs, notices, logos, pictures, names or advertisements which are installed and
that have not been separately approved by Landlord may be removed without notice
by Landlord at the sole expense of Tenant.

 

23.3 Tenant’s Signage.

 

23.3.1 Tenant’s Signage Rights. For purposes of this Lease, “Tenant’s Signage”
shall mean (i) the “Premises Signage”, and (ii) either the “Building 5 Signage,”
or the “Parking Structure One Building Signage,” as those terms are defined in
Sections 23.3.1.1 and 23.3.1.2, below, as the case may be. Tenant’s rights under
this Article 23 shall bind any purchaser successor in ownership of Building 5 or
the Parking Structure even if such purchaser or successor does not become the
“Landlord” hereunder; provided, however, that Tenant’s Signage under romanette
(ii), above, is personal to the undersigned Tenant (and any Acquiror(s) pursuant
to Section 14.8).

 

23.3.1.1 Premises Signage. Tenant shall be entitled to install the following
signage in connection with Tenant’s lease of the Premises (collectively, the
“Premises Signage”): (i) one (1) sign identifying Tenant’s name and logo located
at the front or side of the Building; and (ii) one (1) sign on the monument
located directly in front of the Building (the “Building 6 Monument Sign”).
Tenant’s signage rights on such Building 6 Monument Sign shall be exclusive with
regard to the Building 6 Monument Sign, and Tenant may also identify an Acquirer
on the Building 6 Monument Sign.

 

23.3.1.2 Building 5 Signage or Parking Structure 1 Building Signage. Tenant
shall be entitled to install either, but not both, of the following signage: (i)
two (2) signs on Parking Structure One facing Highway 237; provided, however,
the Parking Structure 1 Building Signage shall not be exclusive; or (ii) in the
event Tenant is unable to obtain the necessary approvals for the Parking
Structure 1 Building Signage, one (1) sign identifying Tenant’s name and logo
located on the roof of Building 5; provided, however, such roof signage shall
not be exclusive (and Tenant’s sign shall be in addition to, not in lieu of
existing signage located on the roof of Building 5).

 

23.3.2 Specifications and Permits. Tenant’s Signage shall set forth Tenant’s
name and logo as determined by Tenant in its sole discretion and as reasonably
approved by Landlord. The graphics, materials, color, design, lettering,
lighting, size, illumination, specifications and exact location of Tenant’s
Signage (collectively, the “Sign Specifications”) shall be subject to the prior
written approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be

 

27



--------------------------------------------------------------------------------

consistent and compatible with the quality and nature of the Project and the
Building Standard Signage Specifications. Tenant’s Signage shall be subject to
Tenant’s receipt of all required governmental permits and approvals and shall be
subject to all Applicable Laws and to any covenants, conditions and restrictions
affecting the Project. Landlord shall cooperate with Tenant and use its best
efforts to assist Tenant in obtaining all necessary governmental permits and
approvals for Tenant’s Signage. Tenant hereby agrees that Landlord has made no
representation or warranty to Tenant with respect to the probability of
obtaining all necessary approvals and permits for Tenant’s Signage. In the event
Tenant does not receive the necessary approvals and permits for Tenant’s
Signage, Tenant’s and Landlord’s rights and obligations under the remaining TCCs
of this Lease shall be unaffected.

 

23.3.3 Cost and Maintenance. The costs of the actual signs comprising Tenant’s
Signage and the installation, design, construction, and any and all other costs
associated with Tenant’s Signage, including, without limitation, utility charges
and hook-up fees, permits, and maintenance and repairs shall be the sole
responsibility of Tenant; provided that Tenant shall be responsible for the cost
of Tenant’s sign panel on the Building 6 Monument Sign, but Landlord shall
maintain all monument signs set forth in this Article 23 in good condition and
repair, the cost of which shall be included in Operating Expenses. Should
Tenant’s Signage require repairs, as determined in Landlord’s reasonable
judgment, Landlord shall have the right to provide notice thereof to Tenant and
Tenant (except as set forth above) shall cause such repairs to be performed
within thirty (30) days after receipt of such Notice from Landlord at Tenant’s
sole cost and expense; provided, however, if such repairs are reasonably
expected to require longer than thirty (30) days to perform, Tenant shall
commence such repairs and/or maintenance within such thirty (30) day period and
shall diligently prosecute such repairs and maintenance to completion. Should
Tenant fail to perform such repairs within the periods described in the
immediately preceding sentence, Landlord shall have the right to cause such work
to be performed and to charge Tenant as Additional Rent for the actual cost of
such work. Upon the expiration or earlier termination of this Lease, Tenant
shall, at Tenant’s sole cost and expense, cause Tenant’s Signage to be removed
and shall cause the areas in which such Tenant’s Signage was located to be
restored to the condition existing immediately prior to the placement of such
Tenant’s Signage. If Tenant fails to timely remove such Tenant’s Signage or to
restore the areas in which such Tenant’s Signage was located, as provided in the
immediately preceding sentence, then Landlord may perform such work, and all
actual costs incurred by Landlord in so performing shall be reimbursed by Tenant
to Landlord within thirty (30) days after Tenant’s receipt of an invoice
therefor. The TCCs of this Section 23.3.3 shall survive the expiration or
earlier termination of this Lease.

 

ARTICLE 24 - COMPLIANCE WITH LAW

 

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance, decrees, codes, common law, judgments, orders, rulings, awards or
other governmental or quasi-governmental rule, regulation or requirement now in
force or which may hereafter be enacted or promulgated including any
“Environmental Laws” as that term is defined in Section 30.33 of this Lease
(“Applicable Laws”). At its sole cost and expense, Tenant shall promptly comply
with all such governmental measures to the extent that such governmental
measures relate to Tenant’s particular manner of use of the Premises for other
than general office purposes, the Tenant Improvements located in the Premises,
or any Alterations thereof. Should any standard or regulation now or hereafter
be imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations to the extent such standards or regulations relate to
Tenant’s particular manner of use of the Premises for other than general office
purposes, the Tenant Improvements located in the Premises, or any Alterations
thereof; provided that Landlord shall comply with any standards or regulations
which relate to the Base Building or the Building

 

28



--------------------------------------------------------------------------------

Systems, unless such compliance obligations are triggered by the Tenant
Improvements or the Alterations in the Premises, in which event such compliance
obligations shall be performed by Tenant at Tenant’s sole cost and expense. The
judgment of any court of competent jurisdiction or the admission by either party
hereto in any judicial action, regardless of whether this other party is a party
thereto, that such party has violated any of said governmental measures, shall
be conclusive of that fact as between Landlord and Tenant. Landlord shall comply
with all Applicable Laws relating to the Project, Base Building and Building
Systems, provided that compliance with such Applicable Laws is not the
responsibility of Tenant under this Lease, and provided further that Landlord’s
failure to comply therewith would prohibit Tenant from obtaining or maintaining
a certificate of occupancy for the Premises, or would unreasonably and
materially affect the safety of Tenant’s Parties or create a significant health
hazard for Tenant’s Parties or otherwise materially interfere with or materially
affect Tenant’s Permitted Use and enjoyment of the Premises. Landlord shall be
permitted to include in Operating Expenses any costs or expenses incurred by
Landlord under this Article 24 to the extent consistent with, and amortized to
the extent required by, the TCCs of this Lease.

 

ARTICLE 25 - LATE CHARGES

 

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord’s designee within five (5) business days
following the date when due (the “Cure Period”) on more than one occasion in any
Lease Year, then Tenant shall pay to Landlord a late charge equal to five
percent (5%) of the overdue amount. The late charge shall be deemed Additional
Rent and the right to require it shall be in addition to all of Landlord’s other
rights and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord’s remedies in any manner. In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within the Cure Period shall bear interest from such due date until
paid at an annual interest rate equal to the Prime Rate (as stated under the
column “Money Rates” in The Wall Street Journal) plus two percent (2%);
provided, however, in no event shall such annual interest rate exceed the
highest annual interest rate permitted by Applicable Law.

 

ARTICLE 26 - LANDLORD’S RIGHT TO CURE DEFAULT: PAYMENTS BY TENANT

 

26.1 Landlord’s Cure. All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein. If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2. above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant’s part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

 

26.2 Tenant’s Reimbursement. Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, within fifteen (15) days
following delivery by Landlord to Tenant of receipts therefor: (i) sums equal to
expenditures reasonably made and obligations incurred by Landlord in connection
with the remedying by Landlord of Tenant’s defaults pursuant to the provisions
of Section 26.1: and (ii) sums equal to all losses, costs, liabilities, damages
and expenses referred to in Article 10 of this Lease. Tenant’s obligations under
this Section 26.2 shall survive the expiration or sooner termination of the
Lease Term.

 

29



--------------------------------------------------------------------------------

ARTICLE 27 - ENTRY BY LANDLORD

 

Landlord reserves the right during normal business hours, when accompanied by a
representative of Tenant and upon reasonable advance notice to Tenant (except in
the case of an emergency), and in compliance with Tenant’s reasonable security
measures, to enter the Premises to (i) inspect them; (ii) show the Premises to
prospective purchasers, mortgagees or, during the last nine (9) months of the
Lease Term, tenants, or to current or prospective mortgagees, ground or
underlying lessors or insurers; (iii) post notices of nonresponsibility; or (iv)
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building’s systems and equipment.
Notwithstanding anything to the contrary contained in this Article 27, Landlord
may enter the Premises at any time to (A) perform services required of Landlord,
including janitorial service; (B) take possession due to any breach of this
Lease in the manner provided herein; and (C) during normal business hours, when
accompanied by a representative of Tenant and upon forty-eight (48) hours prior
notice, perform any covenants of Tenant which Tenant fails to perform. Landlord
may make any such entries without the abatement of Rent and may take such
reasonable steps as required to accomplish the stated purposes. No action by
Landlord pursuant to this paragraph shall entitle Tenant to an abatement of rent
or to terminate this Lease or otherwise release Tenant from any of Tenant’s
obligations under this Lease, and Tenant hereby waives any claims for damages or
for any injuries or inconvenience to or interference with Tenant’s business,
lost profits, any loss of occupancy or quiet enjoyment of the Premises, and any
other loss occasioned thereby, except with respect to damage to Tenant’s
personal property or the amount of any physical injury, but only to the extent
caused by the gross negligence or willful misconduct of Landlord. For each of
the above purposes, Landlord shall at all times have an electronic card key and
key with which to unlock all the doors in the Premises, excluding Tenant’s
vaults, safes and special security areas designated in advance by Tenant (the
“Security Areas”). Notwithstanding anything set forth in this Article 27 to the
contrary, Landlord shall have no access or inspection rights as to the Security
Areas, except in the event of an emergency where such entry is reasonably
required. In an emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises, provided
Landlord has reasonably attempted, but to no avail, to obtain Tenant’s immediate
cooperation in connection therewith. No entry into the Premises by Landlord
shall be deemed to be a forcible or unlawful entry into, or a detainer of, the
Premises, or an actual or constructive eviction of Tenant from any portion of
the Premises. No provision of this Lease shall be construed as obligating
Landlord to perform any repairs, alterations or decorations except as otherwise
expressly agreed to be performed by Landlord herein.

 

ARTICLE 28 - TENANT PARKING

 

Tenant and the Tenant’s parties (including Tenant’s visitors) shall be entitled
to utilize, without charge, commencing on the Lease Commencement Date, the
amount of unreserved parking set form in Section 8 of the Summary, for the
Premises, which parking shall pertain to the Project parking areas. Separate and
apart from the allotment of parking provided in the Summary, Landlord shall
provide the number of handicapped parking spaces required by Applicable Laws.
Landlord hereby grants Tenant a license (the “License”) to use, on a
nonexclusive basis, up to thirty five (35) parking spaces on a parcel adjacent
to the Building which is not part of the Project, in the area shown on Exhibit A
(the “Licensed Parking Area”). The License shall remain in force until the
expiration or earlier termination of this Lease, at which time the License shall
automatically terminate. Tenant shall not be required to pay Base Rent for the
use of the Licensed Parking Area, but Tenant’s use thereof shall be subject to
all of the other terms and conditions of this Lease (including without
limitation Tenant’s insurance and indemnity obligations hereunder). The License
shall be binding on any successor owner of the Licensed Parking Area, and if,
for any reason during the Lease Term Tenant is unable to use the Licensed
Parking Area as contemplated hereunder, Tenant shall be entitled to construct,
at its sole expense, a covered walkway from “Parking Structure 1” (as so
designated on Exhibit A), subject to the terms and conditions Articles 8

 

30



--------------------------------------------------------------------------------

and 9 hereof. Tenant shall cooperate with Landlord to attempt to require that
Tenant Parties comply with the Rules and Regulations which are prescribed from
time to time by Landlord for the orderly operation and use of the parking areas
where the parking is located, including any sticker or other identification
system established by Landlord, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with such rules and regulations and Tenant
not being in default under this Lease. Landlord specifically reserves the right
to change the size, configuration, design, layout and all other aspects of the
Project parking areas and improvements (provided that Tenant’s parking rights
are not reduced as a result thereof and as long as Tenant’s obligations are not
materially or unreasonably increased as a result thereof and such change(s) do
not materially adversely affect Tenant’s use or occupancy of the Premises or
create a security risk for Tenant or its employees) at any time upon thirty (30)
days’ prior written notice and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, temporarily close-off or restrict access to
the Project parking areas only for purposes of permitting or facilitating any
such construction, alteration or improvements, not to exceed, without Tenant’s
approval, ten (10) business days in any calendar year. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
The parking provided to by Tenant pursuant to this Article 28 is provided to
Tenant solely for use by Tenant’s own personnel, visitors and Tenant’s occupants
and such parking spaces may not be transferred, assigned, subleased or otherwise
alienated by Tenant, except on a pro-rata basis in connection with an assignment
or subletting of the Premises permitted or approved in accordance with the TCCs
of Article 14.

 

ARTICLE 29 - RIGHT TO USE PERSONAL PROPERTY

 

Landlord hereby grants to Tenant the right to use the existing furniture and
other personal property (collectively, the “Personal Property”) located in the
Premises during the Lease Term at no additional cost. The Personal Property is
more particularly listed on Exhibit D attached hereto (“Inventory List”). Within
thirty (30) days after the Lease Commencement Date, Landlord and Tenant shall
conduct a “walk-through” inspection of the Premises to confirm the completeness
and accuracy of the Personal Property shown on the Inventory List. If as a
result of the walk-through inspection, the parties determine that changes to the
Inventory List are warranted, such list shall be updated and the parties agree
to execute an amendment to this Lease reflecting such changes to the Inventory
List. Tenant shall be responsible for the maintenance and repair of the Personal
Property during the Lease Term at its sole cost and expense and shall insure the
Personal Property as part of Tenant’s property insurance required to be carried
hereunder. So long as this Lease is not terminated due to any default beyond
applicable notice and cure periods by Tenant, then Tenant shall be entitled to
purchase the Personal Property from Landlord concurrently with the expiration of
the Lease Term for Ten Dollars ($10.00); provided, however, that Tenant shall
not be entitled to purchase the generators and power screens included in the
Personal Property. If Tenant is not entitled to purchase the Personal Property
or elects not to do so, then upon the expiration or earlier termination of this
Lease, Tenant shall return the Personal Property to Landlord in its condition
existing as of the Effective Date, reasonable wear and tear excepted.

 

ARTICLE 30 - MISCELLANEOUS PROVISIONS

 

30.1 Terms: Captions. The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular. The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed. The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

 

31



--------------------------------------------------------------------------------

30.2 Binding Effect. Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

 

30.3 No Air Rights. Except for Tenant’s rights regarding Telecommunications
Equipment set forth in Article 22, no rights to any view or to light or air over
any property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease. If at any time any windows of the Premises are temporarily
darkened or the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant’s obligations under this Lease.

 

30.4 Transfer of Landlord’s Interest. Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
provided that Landlord has transferred to a transferee any Security Deposit held
by Landlord in connection with this transaction, Landlord shall automatically be
released from all liability under this Lease not accrued on or prior to the date
of the transfer, and Tenant agrees to look solely to such transferee for the
performance of Landlord’s obligations hereunder for events occurring after the
date of transfer and to attorn to such transferee. Tenant further acknowledges
that Landlord may assign its interest in this Lease to a mortgage lender as
additional security. Such assignment shall not release Landlord from its
obligations hereunder and Tenant shall continue to look to Landlord for the
performance of its obligations hereunder. Landlord acknowledges that to the
extent any Landlord obligation or liability under this Lease is accrued prior to
the date of such transfer or assignment which is not assumed by the transferee
or assignee, the same shall remain an obligation of Landlord.

 

30.5 Prohibition Against Recording. Neither this Lease, nor any memorandum,
affidavit or other writing with respect thereto, shall be recorded by Landlord
or Tenant or by anyone acting through, under or on behalf of either party.

 

30.6 Landlord’s Title. Landlord’s title is and always shall be paramount to the
title of Tenant. Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

 

30.7 Relationship of Parties. Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

 

30.8 Application of Payments. Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant’s designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

 

30.9 Time of Essence. Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

30.10 Partial Invalidity. If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable as
permitted by law.

 

32



--------------------------------------------------------------------------------

30.11 No Warranty. In executing and delivering this Lease, Tenant has not relied
on any representations (except as specifically set forth in this Lease),
including, but not limited to, any representation as to the amount of any item
comprising Additional Rent or the amount of the Additional Rent in the aggregate
or that Landlord is furnishing the same services to other tenants, at all, on
the same level or on the same basis, or any warranty or any statement of
Landlord which is not set forth herein or in one or more of the exhibits
attached hereto.

 

30.12 Landlord Exculpation. The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord’s operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to Landlord’s equity interest in the Project.
Neither Landlord, nor any of the Landlord Parties shall have any personal
liability therefor, and Tenant hereby expressly waives and releases such
personal liability on behalf of itself and all persons claiming by, through or
under Tenant. The limitations of liability contained in this Section 30.12 shall
inure to the benefit of Landlord’s and the Landlord Parties’ present and future
partners, beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns. Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease. Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant’s business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, or any other
consequential damages.

 

30.13 Entire Agreement. It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties’ entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto or displayed by Landlord to Tenant with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Lease. None of the TCCs of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

 

30.14 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project. Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

 

30.15 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God (including inclement weather), inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure; provided,
however, such extension shall not exceed sixty (60) consecutive days.

 

30.16 Notices. All notices, demands, statements, designations, approvals or
other communications (collectively, “Notices”) given or required to be given by
either party to the other

 

33



--------------------------------------------------------------------------------

hereunder or by law shall be in writing, shall be (A) sent by United States
certified or registered mail, postage prepaid, return receipt requested
(“Mail”), (B) transmitted by telecopy, if such telecopy is promptly followed by
a Notice sent by Mail, (C) delivered by a nationally recognized overnight
courier, or (D) delivered personally. Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant. Any Notice will be deemed given (i) three (3) days after
the date it is posted if sent by Mail, (ii) the date the telecopy is
transmitted, (iii) the date the overnight courier delivery is made, or (iv) the
date personal delivery is made or attempted to be made. If Tenant is notified of
the identity and address of Landlord’s mortgagee or ground or underlying lessor,
Tenant shall give to such mortgagee or ground or underlying lessor written
notice of any default by Landlord under the TCCs of this Lease by registered or
certified mail, and such mortgagee or ground or underlying lessor shall be given
a reasonable opportunity to cure such default prior to Tenant’s exercising any
remedy available to Tenant. As of the date of this Lease, any Notices to
Landlord and Tenant must be sent, transmitted, or delivered, as the case may be,
to the following addresses:

 

Landlord:

 

3Com Corporation

5500 Great America Parkway

Santa Clara, CA 95052

Attention: Real Estate Department

 

with copies to:

 

3Com Corporation

5500 Great America Parkway

Santa Clara, CA 95052

Attention: Legal Department

 

And

 

Gray Cary Ware & Freidenrich LLP

400 Hamilton Ave.

Palo Alto, CA 94301-1833

 

Tenant:

 

Magma Design Automation, Inc.

2 Results Way

Cupertino, CA 95104

 

with a copy to:

 

34



--------------------------------------------------------------------------------

Magma Design Automation, Inc.

2 Results Way

Cupertino, CA 95104

 

And

 

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

 

30.17 Joint and Several. If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

 

30.18 Authority. Each individual executing this Lease on behalf of Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in California and that Tenant has full right and
authority to execute and deliver this Lease and that each person signing on
behalf of Tenant is authorized to do so. In such event, Tenant shall, within ten
(10) days after execution of this Lease, deliver to Landlord satisfactory
evidence of such authority and, if a corporation, upon demand by Landlord, also
deliver to Landlord satisfactory evidence of (i) good standing in Tenant’s state
of incorporation and (ii) qualification to do business in California.

 

30.19 Attorneys’ Fees. In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys’ fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

 

30.20 Governing Law. This Lease shall be construed and enforced in accordance
with the laws of the State of California. Except as otherwise provided herein,
all disputes arising hereunder, and all legal actions and proceedings related
thereto, shall be solely and exclusively initiated and maintained in the court
with the appropriate jurisdiction located in the City of San Diego, County of
San Diego, State of California. IN ANY ACTION OR PROCEEDING ARISING HEREFROM,
LANDLORD AND TENANT HEREBY CONSENT TO (I) THE JURISDICTION OF ANY COMPETENT
COURT WITHIN THE STATE OF CALIFORNIA, AND (II) SERVICE OF PROCESS BY ANY MEANS
AUTHORIZED BY CALIFORNIA LAW. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDINGS OR ACTION FOR NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT
SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH
COUNTERCLAIM SHALL BE MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE
RELEGATED TO AN INDEPENDENT ACTION AT LAW.

 

30.21 Submission of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

 

35



--------------------------------------------------------------------------------

30.22 Brokers. Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 11 of the Summary (the “Brokers”), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease. Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys’ fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.

 

30.23 Independent Covenants. This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord’s expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

 

30.24 Project or Building Name and Signage. Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord’s sole discretion, desire. Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

 

30.25 Counterparts. This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document. Both
counterparts shall be construed together and shall constitute a single lease.

 

30.26 Confidentiality. Landlord and Tenant each hereby acknowledge that the
contents of this Lease and any related documents are confidential information.
Each of the parties shall keep such confidential information strictly
confidential and shall not disclose such confidential information to any person
or entity other than Landlord’s or Tenant’s partners, administrators,
consultants, financial, legal, and space planning consultants, a prospective or
current purchaser, mortgagee, or ground or underlying lessor of the Building or
the Project, a prospective Transferee, and except as required by Applicable Laws
or in connection with a dispute or litigation hereunder or as required by
subpoena. Tenant shall have the right to review and approve (with no less than
seventy-two (72) hour advance notice) any press releases of Landlord which
reference Tenant by name (or makes reference in such a manner to preclude any
entity other than Tenant).

 

30.27 Transportation Management. Tenant shall fully comply with all present or
future programs required by Applicable Laws (provided Landlord provides Tenant
with sufficient prior notice of such program’s requirements) which are intended
to manage parking, transportation or traffic in and around the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation- related committees or entities.

 

30.28 No Violation. Landlord and Tenant hereby warrant and represent that
neither its execution of nor performance under this Lease shall cause either
party to be in violation of any agreement, instrument, contract, law, rule or
regulation by which it is bound, and each party shall protect, defend, indemnify
and hold the other harmless against any claims, demands, losses, damages,
liabilities,

 

36



--------------------------------------------------------------------------------

costs and expenses, including, without limitation, reasonable attorneys’ fees
and costs, arising from Tenant’s breach of this warranty and representation.

 

30.29 Communications and Computer Lines. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (i) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) the Lines therefor (including
riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (iii) any new or existing, Lines
servicing the Premises shall comply with all applicable governmental laws and
regulations, and (iv) Tenant shall pay all costs in connection therewith.
Landlord reserves the right to require that Tenant remove any Lines located in
or serving the Premises which are installed in violation of these provisions, or
which are at any time in violation of any laws or cause a dangerous or
potentially dangerous condition.

 

30.30 Hazardous Substances.

 

30.30.1 Definitions. For purposes of this Lease, the following definitions shall
apply: “Hazardous Material(s)” shall mean any substance or material that is
described as a toxic or hazardous substance, waste, material, pollutant,
contaminant or infectious waste, or any matter that in certain specified
quantities would be injurious to the public health or welfare, or words of
similar import, in any of the “Environmental Laws,” as that term is defined
below in this Section 30.31.1, or any other words which are intended to define,
list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive
matter, medical waste, and chemicals which may cause cancer or reproductive
toxicity. “Environmental Laws” shall mean all federal, state, local and
quasi-governmental laws (whether under common law, statute or otherwise),
ordinances, decrees, codes, rulings, awards, rules, regulations and guidance
documents now or hereafter be enacted or promulgated as amended from time to
time, in any way relating to or regulating Hazardous Materials.

 

30.30.2 Compliance with Environmental Laws. Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease.

 

30.30.3 Indemnifications. Landlord, for itself and its successors, agrees to
indemnify, defend, protect and hold harmless the Tenant Parties from any and all
Claims arising from any Hazardous Materials to the extent placed in, on, under
or about the Project by Landlord or any Landlord Parties. Tenant, for itself and
its successors, agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from any and all Claims arising from any Hazardous Materials to
the extent placed in, on, under or about the Premises or the Project by Tenant
or Tenant Parties.

 

30.31 Development of the Project.

 

30.31.1 Subdivision. Landlord reserves the right to further subdivide all or a
portion of the Project.

 

30.31.2 The Other Improvements. If portions of the Project or property adjacent
to the Project (collectively, the “Other Improvements”) are at any time owned by
an entity

 

37



--------------------------------------------------------------------------------

other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or all of the Other Improvements to provide (i) for
reciprocal rights of access and/or use of the Project and the Other
Improvements, (ii) for the common management, operation, maintenance,
improvement and/or repair of all or any portion of the Project and the Other
Improvements, (iii) for the allocation of a portion of the Direct Expenses to
the Other Improvements and the operating expenses and taxes for the Other
Improvements to the Project, and (iv) for the use or improvement of the Other
Improvements and/or the Project in connection with the improvement,
construction, and/or excavation of the Other Improvements and/or the Project. At
Landlord’s request, Tenant shall subordinate this Lease to any such agreement
per Section 5.3. Nothing contained herein shall be deemed or construed to limit
or otherwise affect Landlord’s right to convey all or any portion of the Project
or any other of Landlord’s rights described in this Lease.

 

30.31.3 Construction of Project and Other Improvements. Tenant acknowledges that
portions of the Project and/or the Other improvements may be under construction
following Tenant’s occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc. which are in excess
of that present in a fully constructed project. Tenant hereby waives any and all
rent offsets or claims of constructive eviction which may arise in connection
with such construction, including any offsets or claims of constructive eviction
which may arise in connection with the Building Renovations (as defined in
Section 30.31.4 below), provided such construction by Landlord does not
adversely impact Tenant’s use or occupancy of the Premises or the Project

 

30.31.4 Building Renovations. It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant except as specifically set forth herein or in the Tenant Work
Letter. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the Premises
including without limitation the parking structure, common areas, systems and
equipment, roof, and structural portions of the same. Landlord shall have no
responsibility or for any reason be liable to Tenant for any direct or indirect
injury to or interference with Tenant’s business arising from the Renovations.

 

30.32 No Consequential Damages. Notwithstanding any provision of this Lease to
the contrary, except as specifically set forth in Article 16 of this lease,
under no circumstances shall either party be liable to the other for any
consequential damages.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

“Landlord”:

3COM CORPORATION,

a California corporation

By:       /s/    MARK SLAVEN  

--------------------------------------------------------------------------------

   

Its: Chief Financial Officer

--------------------------------------------------------------------------------

By:       /s/    MARK MICHAEL  

--------------------------------------------------------------------------------

   

Its: SVP, General Counsel

--------------------------------------------------------------------------------

“Tenant”:

MAGMA DESIGN AUTOMATION, INC.,

a Delaware corporation

By:       /s/    GREGORY C. WALKER  

--------------------------------------------------------------------------------

   

Its: Chief Financial Officer

--------------------------------------------------------------------------------

By:       /s/    CAMELLIA NGO  

--------------------------------------------------------------------------------

   

Its: Director, Corporate Facilities

--------------------------------------------------------------------------------

 

39



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

[GRAPHIC]

 

40



--------------------------------------------------------------------------------

EXHIBIT B

 

TENANT WORK LETTER

 

A. Tenant Improvements. The term “Tenant Improvements” shall mean those
improvements that Tenant shall construct in the Premises pursuant to Paragraph B
below.

 

B. Procedure and Time Schedules.

 

1. Tenant Improvements. Tenant intends to construct the following improvements
on the Premises:

 

  •   Customize two (2) large training rooms;

 

  •   Provide a total of sixty (60) private offices, including 5-8 executive
offices, and 4-6 conference rooms;

 

  •   Modify the existing lab/IT area on the first floor to approximately 4,000
square feet in a single room; and

 

  •   Modify and/or demolish the lab spaces on floors 2, 3 and 4 of the
Building.

 

2. Approval of Plans. Tenant shall prepare and submit to Landlord for Landlord’s
approval, which approval shall not be unreasonably withheld, preliminary plans
and specifications for the Tenant Improvements which Tenant desires to have
installed on the Premises. As soon as the final plans, specifications and
working drawings are completed, Tenant shall deliver the same to Landlord for
its approval, which shall not be unreasonably withheld, and which shall be based
solely upon whether such final plans are consistent with the preliminary plans
and the terms of this Lease. In all events, the parties shall use their best
efforts to reach agreement so that such plans may be submitted for governmental
approval within seven (7) business days from submission of such plans to
Landlord for its approval. If Landlord and Tenant agree on such plans, they
shall indicate their approval thereof by initialing and dating the same. Tenant
shall submit such final plans, specifications and working drawings to all
appropriate governmental agencies for approval. Tenant shall notify Landlord of
any changes required by any governmental agencies, and Landlord shall have five
(5) business days thereafter to indicate its approval thereof. The final plans,
specifications and working drawings as approved, and all change orders
specifically permitted pursuant to Paragraph C below, shall be referred to
herein as the “Approved Plans.”

 

C. Commencement and Completion of the Tenant Improvements. As soon as (1) the
Approved Plans have been developed as provided above, and (2) all necessary
governmental approvals have been obtained, then Tenant shall thereafter commence
construction of such improvements and shall diligently prosecute such
construction to completion. The Tenant Improvements shall be constructed by
Tenant substantially in accordance with the Approved Plans, in a good and
workmanlike manner, and in compliance with all applicable regulations,
ordinances, building codes, and statutes of lawful governmental authority,
including but not limited to the Americans with Disabilities Act.

 

D. Payment for Costs. Tenant shall pay all costs (“Tenant Improvement Costs”)
associated with construction of the Tenant Improvements and Landlord shall have
no responsibility or liability for such construction costs.

 

41



--------------------------------------------------------------------------------

E. Compliance with Article 8 and Article 9 of the Lease. Tenant shall comply
with the provisions of Article 8 and Article 9 of the Lease with respect to the
construction of the Tenant Improvements.

 

42



--------------------------------------------------------------------------------

EXHIBIT C

 

RULES AND REGULATIONS

 

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of Landlord. Landlord shall have the right to remove, at
Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule.

 

2. Except as consented to in writing by Landlord or in accordance with Building
standard improvements, no draperies, curtains, blinds, shades, screens or other
devices shall be hung at or used in connection with any window or exterior door
or doors of the Premises. No awning shall be permitted on any part of the
Premises. Tenant shall not place anything against or near glass partitions or
doors or windows which may appear unsightly from outside the Premises.

 

3. Tenant shall not obstruct any sidewalks, halls, lobbies, passages, exits,
entrances, elevators or stairways of the Building. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building or make any roof or
terrace penetrations. Tenant shall not allow anything to be placed on the
outside terraces or balconies without the prior written consent of Landlord.

 

4. Tenant shall deliver to Landlord, upon the termination of its tenancy, all
keys and all electronic card keys to all locks for doors on the Premises.

 

5. If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with, Landlord’s instructions for
their installation.

 

6. Tenant shall not place a load upon any floor of the Premises which exceeds
the maximum load per square foot which the floor was designed to carry and which
is allowed by law. Tenant’s business machines and mechanical equipment which
cause noise or vibration which may be transmitted to the structure of the
Building or to any space therein, and which is objectionable to Landlord or to
any tenants in the Building, shall be placed and maintained by Tenant, at
Tenant’s expense, on vibration eliminators or other devices sufficient to
eliminate noise or vibration.

 

7. Tenant shall not use or permit to be used in the Premises any foul or noxious
gas or substance, or permit or allow the Premises to be occupied or used in a
manner offensive or objectionable to Landlord or other occupants of the Building
by reason of noise, odors or vibrations. No animal, except seeing eye dogs when
in the company of their masters, may be brought into or kept in the Building.

 

8. Tenant shall cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air-conditioning and to comply with any
governmental energy-saving rules, laws or regulations of which Tenant has actual
notice.

 

9. Landlord reserves the right, exercisable without notice and without liability
to Tenant, to change the name and street address of the Building.

 

10. Landlord reserves the right to prevent access to the Building by closing the
doors or by other appropriate action in case of invasion, mob, riot, public
excitement or other commotion.

 

11.

Tenant shall close and lock the doors of its Premises, shut off all water
faucets or other water apparatus and turn off all lights and other equipment
which is not required to be continuously run.

 

43



--------------------------------------------------------------------------------

Tenant shall be responsible for any damage or injuries sustained by other
tenants or occupants of the Building or Landlord for noncompliance with this
Rule.

 

12. The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance of any kind whatsoever shall be placed therein. The expense of
any breakage, stoppage or damage resulting from any violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
it.

 

13. Except as otherwise provided in the Lease, Tenant shall not install any
radio or television antenna, loudspeaker or other device on the roof or exterior
walls of the Building. Tenant shall not interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 

14. Tenant shall not cut or bore holes for wires in the partitions, woodwork or
plaster of the Premises. Tenant shall not affix any floor covering to the floor
of the Premises in any manner except as approved by Landlord. Tenant shall
repair, or be responsible for the cost of repair of any damage resulting from
noncompliance with this Rule.

 

15. Canvassing, soliciting and distributing handbills or any other written
material and peddling in the Building are prohibited, and each tenant shall
cooperate to prevent these activities.

 

16. Tenant shall store all its trash and garbage within its Premises or in
enclosed and/or screened outside areas as approved by Landlord, which approval
shall not be unreasonably withheld.

 

17. Use by Tenant of approved equipment for brewing coffee, tea, hot chocolate
and similar beverages and microwaving food shall be permitted, provided that the
equipment and use is in accordance with all applicable federal, state, county
and city laws, codes, ordinances, rules and regulations.

 

18. Tenant shall not use the name of the Building in connection with or in
promoting or advertising the business of Tenant, except as Tenant’s address,
without the written consent of Landlord.

 

19. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.
Tenant shall be responsible for any increased insurance premiums attributable to
Tenant’s use of the Premises, Building or Project.

 

20. Tenant assumes any and all responsibility for protecting its Premises from
theft and robbery, which responsibility includes keeping doors locked and other
means of entry to the Premises closed.

 

21. Tenant shall not use the Premises, or suffer or permit anything to be done
on, in or about the Premises, which may result in an increase to Landlord in the
cost of insurance maintained by Landlord on the Building and Common Areas.

 

22. Tenant’s requests for assistance will be attended to only upon appropriate
application to the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employee of
Landlord will admit any person (Tenant or otherwise) to any office without
specific instructions from Landlord.

 

44



--------------------------------------------------------------------------------

23. Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no waiver by Landlord shall be
construed as a waiver of the Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing the Rules and
Regulations against any or all of the tenants of the Building.

 

24. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of premises in the Building.

 

25. Landlord reserves the right to make other reasonable Rules and Regulations
as, in its judgment, may from time to time be needed for safety and security,
for care and cleanliness of the Building and for the preservation of good order
therein. Tenant agrees to abide by all Rules and Regulations hereinabove stated
and any additional rules and regulations which are adopted.

 

26. Tenant shall be responsible for the observance of all of the foregoing rules
by Tenant’s employees, agents, clients, customers, invitees and guests.

 

45



--------------------------------------------------------------------------------

EXHIBIT E

 

DETERMINATION OF FAIR MARKET VALUE

 

The term “Fair Market Value” of Base Rent for the Extended Term, as used in
Section 2.2, above, shall be determined as follows: Within forty five (45) days
after receiving Tenant’s notice exercising its Option to Extend, Landlord shall
notify Tenant of its determination of the Fair Market Value Base Rent. Tenant
shall have thirty (30) days from the date of such notice (the “Response Period”)
to notify Landlord whether it disagrees with such determination. If Tenant fails
to so timely notify Landlord during the Response Period, the Fair Market Value
Base Rent shall be as provided in Landlord’s notice. If Tenant gives Landlord
timely notice of its disagreement, Landlord and Tenant shall negotiate in good
faith to agree on Fair Market Value for an additional fifteen (15) day period.
If the parties have not resolved Fair Market Value within such time, promptly
thereafter each shall specify in writing to each other the name and address of a
person to act as the appraiser or broker on its behalf. Each such person shall
be an MAI certified commercial real estate broker or appraiser with at least
five (5) years of experience with commercial and industrial properties in the
Silicon Valley area. If either party fails to timely appoint an appraiser or
broker, the determination of the timely appointed appraiser or broker shall be
final and binding.

 

The two appraiser/brokers shall have thirty (30) days from the day of their
respective appointments (the “Determination Period”) to make their respective
determinations and agree on Fair Market Value. If the two appraiser/brokers
selected by the Landlord and Tenant cannot reach agreement on Fair Market Value
within such time, the two appraisers shall within ten (10) days after expiration
of the Determination Period jointly appoint an impartial third appraiser/broker
with qualifications similar to those of the first two appraiser/brokers, and
Fair Market Value shall be established by the three appraiser/brokers in
accordance with the following procedures: The appraiser/broker selected by each
party shall state in writing his other determination of Fair Market Value. The
first two appraiser/brokers shall arrange for the simultaneous delivery of their
determinations to the third appraiser/broker no later than ten (10) days after
the appointment of such third appraiser/broker The role of the third appraiser
shall be to select which of the two proposed determinations most closely
approximates the third appraiser’s determination of Fair Market Value, and shall
have no more than twenty (20) days in which to select the final determination.
The third appraiser shall have no right to propose a middle ground or any
modification of the two proposed determinations. The determination chosen by the
third appraiser shall constitute the decision of the appraisers and be final and
binding on the parties. Each party shall pay the cost of its own appraiser and
shall share equally the cost of the third appraiser.

 

In the event the appraisers have not determined Fair Market Value as of the date
the Option Period is to begin, Tenant shall on an interim basis pay Landlord
monthly rent based upon Landlord’s determination of Fair Market Value as stated
in Landlord’s notice to Tenant. If the appraisers’ final determination is less
than Landlord’s determination, Tenant shall be entitled to a credit against the
next rental payment due from Tenant hereunder in the amount of the difference.
Alternatively, if the appraisers’ final determination is more than Landlord’s
determination, Tenant shall pay such difference with the next rental payment
due.

 

Nothing contained herein shall prevent Landlord and Tenant from jointly
selecting a single appraiser/broker to determine Fair Market Value if both
Landlord and Tenant agree in writing to do so within the Response Period, in
which event the determination of the appraiser/broker shall be conclusively
deemed the Fair Market Value Base Rent. In such event, Landlord and Tenant shall
share equally the fees and expenses of said joint appraiser/broker.

 

46